          Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 1 of 55




 1   Ramzi Abadou (SBN 222567)
     KAHN SWICK & FOTI, LLP
 2   912 Cole Street, # 251
     San Francisco, California 94117
 3
     Telephone: (415) 459-6900
 4   Facsimile: (504) 455-1498
     ramzi.abadou@ksfcounsel.com
 5
     Lead Counsel for Lead Plaintiff
 6   Robert J. Allustiarti and the Putative Class
 7
     [Additional counsel on signature page]
 8

 9                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN JOSE DIVISION
11
                                                    )
12                                                  )   Case No. 5:20-CV-2768-LHK-VKD
                                                    )
13                                                  )
                                                    )   AMENDED CLASS ACTION COMPLAINT
14                                                      FOR VIOLATIONS OF THE FEDERAL
       ROGER A. IKEDA, Individually and             )
       On Behalf of All Others Similarly            )   SECURITIES LAWS
15
       Situated,                                    )
                                                        CLASS ACTION
16                                                  )
                       Plaintiff,                   )
17                                                      DEMAND FOR JURY TRIAL
                                                    )
                v.                                  )
18
                                                    )
19     BAIDU, INC., YANHONG LI, and                 )
       CHENG-CHUN YU,                               )
20                                                  )
                     Defendants                     )
21                                                  )
                                                    )
22

23

24

25

26

27

28
      AMENDED CLASS ACTION COMPLAINT                                    CASE No. 5:20-cv-2768-LHK-VKD
            Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 2 of 55




 1                                                       TABLE OF CONTENTS

 2   I.      NATURE OF THE ACTION............................................................................................1

 3   II.     PRELMINARY STATEMENT ........................................................................................2

 4           A.         Summary and Overview of the Action ....................................................................2

 5           B.         The Class Period Begins ..........................................................................................3
 6           C.         The Class Period Ends .............................................................................................6
 7   III.    JURISDICTION AND VENUE ........................................................................................7
 8   IV.     PARTIES ............................................................................................................................7
 9           A.         Lead Plaintiff ...........................................................................................................7
10
             B.         Defendants ...............................................................................................................7
11
     V.      DEFENDANTS’ VIOLATIONS OF THE EXCHANGE ACT ...................................10
12
             A.         Company and Regulatory Background ..................................................................10
13
                        1.         Baidu’s Internet Services ...........................................................................10
14
                        2.         China’s State Internet Information Office and the Cybersecurity
15                                 Administration of China ............................................................................15
16                      3.         Baidu’s Long History of Investigations by Chinese Regulators ................19
17           B.         Defendants’ Materially False and Misleading Class Period Statements and
18                      Omissions...............................................................................................................23

19                      1.         2018 Annual Report ...................................................................................26

20                      2.         May 16 and 17, 2019 Statements ...............................................................28

21                      3.         June 19, 2019 Report .................................................................................31
22                      4.         August 19, 2019 Press Release ..................................................................33
23                      5.         February 14, 2020 Annual Governance Report and February 28, 2020
24                                 Earnings Call ..............................................................................................34

25                      6.         March 13, 2020 2019 Annual Report ........................................................37

26   VI.     LOSS CAUSATION ........................................................................................................42

27   VII.    RELEVANT POST-CLASS PERIOD EVENTS ..........................................................44

28   VIII. CLASS ACTION ALLEGATIONS ...............................................................................45
      AMENDED CLASS ACTION COMPLAINT                                                                      CASE No. 5:20-cv-2768-LHK-VKD
            Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 3 of 55




 1   IX.     APPLICABILITY OF PRESUMPTION OF RELIANCE ..........................................46

 2   X.      NO SAFE HARBOR ........................................................................................................48

 3   XI.     PRAYER FOR RELIEF..................................................................................................50

 4   XII.    JURY DEMAND ..............................................................................................................50

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      AMENDED CLASS ACTION COMPLAINT                                                               CASE No. 5:20-cv-2768-LHK-VKD
          Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 4 of 55




 1
     I.        NATURE OF THE ACTION
 2
               1.   Lead Plaintiff, Robert J. Allustiarti (“Plaintiff”), by and through his undersigned
 3
     counsel, brings this action pursuant to the Securities Exchange Act of 1934 (the “Exchange Act”).
 4
     Plaintiff’s claims are brought on behalf of all persons who purchased or otherwise acquired the
 5
     publicly-traded securities of Baidu, Inc. (“Baidu” or the “Company”), including Baidu American
 6
     Depositary Shares (“ADSs”), between March 16, 2019 and April 7, 2020, inclusive (the “Class
 7
     Period”), and were damaged by the conduct asserted herein (the “Class”). Plaintiff asserts violations
 8
     of Sections 10(b) and 20(a) of the Exchange Act, and Securities and Exchange Commission (“SEC”)
 9
     Rule 10b-5(b) promulgated thereunder.
10
               2.   In addition to Baidu, Defendants are (i) Baidu Co-Founder, Chairman, and Chief
11
     Executive Officer (“CEO”) Yanhong “Robin” Li (“Li”); and (ii) Baidu Chief Financial Officer
12
     (“CFO”) Cheng-Chun “Herman” Yu (“Yu”) (together, the “Individual Defendants”). The Individual
13
     Defendants were at all relevant times described in the Company’s filings with the SEC as its
14
     “Executive Officers.”
15
               3.   Plaintiff’s allegations are based upon Lead Counsel’s investigation, except as to the
16
     allegations specific to Plaintiff, which are based on his personal knowledge. Lead Counsel’s
17
     investigation included among other things, a review of: (i) Baidu’s public filings with the SEC; (ii)
18
     press releases and other public statements made by Baidu and the Individual Defendants; (iii) analyst
19
     and media reports; (iv) publicly-available information about Baidu and the Individual Defendants; (v)
20
     interviews with third parties, including former Baidu employees; and (vi) other documents and
21
     information obtained from third parties. Plaintiff believes that substantial evidentiary support will exist
22
     for the allegations set forth herein after a reasonable opportunity for discovery.
23
               4.   Plaintiff’s claims arise out of a fraudulent or deliberately reckless course of business
24
     conduct whereby, throughout the Class Period, Defendants either knew or recklessly disregarded that:
25
     (i) the statements and omissions they made alleged herein were materially false and misleading; (ii)
26
     their statements would adversely affect the integrity of the market for Baidu securities; and (iii) their
27
     statements would deceive investors into purchasing shares of Baidu securities at artificially inflated
28
     prices.
      AMENDED CLASS ACTION COMPLAINT               1                           CASE No. 5:20-cv-2768-LHK-VKD
           Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 5 of 55




 1           5.      Specifically, Defendants either knowingly or with deliberate recklessness made

 2   materially false and misleading statements and/or omissions that: (i) misrepresented Defendants’

 3   ability to monitor illicit content on Baidu’s platform; (ii) concealed that Baidu’s products violated the

 4   People’s Republic of China’s (“PRC” or “China”) regulatory requirements by enabling publication of

 5   pornographic content, spurious advertisements, and unauthorized news; (iii) failed to inform investors

 6   that Baidu had repeatedly been investigated by the Cyberspace Administration of China (“CAC”),

 7   even prior to the Class Period, for its inability or unwillingness to filter such questionable content; (iv)

 8   Baidu’s increased enablement of third-party posting meant that Defendants could not adequately

 9   supervise content as required by PRC laws and regulations; (v) failed to disclose understaffing and the
10   employment of a new, less effective senior content manager that allowed the publication of
11   problematic content and ads on Baidu’s platforms, heightening the risk of regulatory sanctions; and
12   (vi) failed to disclose that Baidu was incapable of managing or filtering even its own problematic
13   content given that its sales team pressured its content review team in order to meet sales goals.
14   II.     PRELMINARY STATEMENT
15           A.      Summary and Overview of the Action
16           6.      Baidu was founded as an internet search service company that has since grown into the

17   second largest search engine in the world, behind Google. Currently, Baidu is the most widely used

18   search engine in China, claiming a market share of more than 70%. The Company offers a multitude

19   of mobile applications, including search, personalized news feed, social media, and user generated

20   video sharing. Baidu also specializes in artificial intelligence (“AI”), often integrating its AI

21   technology into its mobile applications, including its personalized news feed – Baidu Feed.

22           7.      Baidu Feed offers users a personalized timeline that suggests content based on users’

23   demographics, browsing history, and past online behavior. Baidu Feed also uses the Company’s AI

24   algorithm to recommend content based on the content’s quality, evaluate content quality and survey

25   user comments to determine whether users like the material. Baidu’s 2018 annual report, which was

26   filed after market close on March 15, 2019 with the SEC on Form 20-F for the fiscal year ended

27   December 31, 2018 (“2018 Annual Report”), touted Baidu Feed as a complimentary service to its

28

      AMENDED CLASS ACTION COMPLAINT                2                          CASE No. 5:20-cv-2768-LHK-VKD
            Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 6 of 55




 1   search products that “leverages Baidu AI recommendation algorithms and monetization platform, and

 2   contributes to user engagement and retention.”

 3            8.      Baidu derives most of its revenue from Baidu Core’s online marketing services. 1 As

 4   such, the Company’s business model is dependent on user engagement. To stay competitive, the

 5   Company must develop innovative products and service offerings to attract users, content generators,

 6   and customers. For instance, Baidu launched Baijiahao in 2016 as a blog platform that allows users to

 7   write articles and share image, video, and live content; since then, Baijiahao has exploded to a

 8   publisher network that hosts over 2 million accounts. The Company integrates its Baijiahao content

 9   along with paid-for advertisements into users’ personalized search and feeds results.
10            9.      To comply with PRC regulations, Baidu utilizes a dual approach to filter content,
11   implementing technological screening and human reviewers to review and remove illegal content from
12   its apps and platforms. As Baidu’s services and platforms expanded to mobile devices and grew to
13   include a vast network of content publishers, the Company’s ability to monitor and remove content
14   has faced significant challenges, including blind spots with its blacklisted keywords, understaffing in
15   its content review department, and difficulty ensuring the legitimacy of accounts.
16            B.      The Class Period Begins
17            10.     As alleged herein, throughout the Class Period, Defendants either knew or were

18   deliberately reckless in not knowing about the Company’s inability to screen and remove content

19   deemed inappropriate under applicable PRC laws and regulations. The Class Period begins on March

20   16, 2019, the day after Baidu filed its 2018 Annual Report. There, Defendants underscored that they

21   knew the critical importance of complying with Chinese content regulations and further emphasized,

22   via an opinion from their legal counsel, that the Company was complying with current PRC laws and

23   regulations in all material respects.

24
     1
25          Baidu’s business consists of two segments, Baidu Core and iQIYI, Baidu Core primarily
     comprises (i) search plus feed, including Baidu App, short video products, and knowledge and
26   information products, such as Baidu Knows, Baidu Wiki, and Baidu Post, as well as our online
     marketing services, which the Company describes as its “mobile ecosystem,” and (ii) new AI
27
     businesses, such as DuerOS (voice assistant and smart devices), Baidu Cloud (AI solutions and cloud
28   services), and Apollo (autonomous driving and smart transportation). iQIYI is an innovative market-
     leading online entertainment service provider in China.
         AMENDED CLASS ACTION COMPLAINT           3                         CASE No. 5:20-cv-2768-LHK-VKD
          Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 7 of 55




 1           11.    The 2018 Annual Report, however, not only failed to disclose prior investigations

 2   Baidu had faced in failing to monitor illicit content, but affirmatively represented that it was complying

 3   with regulatory authorities by stating that, in the opinion of its legal counsel, Baidu “compl[ied] with

 4   current PRC laws and regulations in all material respects.” Defendants made this material

 5   misrepresentation despite having been scrutinized by the CAC just two months prior on January 3,

 6   2019 due to the Company’s inability (or unwillingness) to filter questionable content, and were

 7   subsequently forced to remove illegal links to adult content just two weeks before filing the 2018

 8   Annual Report. During a May 7, 2019 investor earnings call, Defendant Li all but touted the

 9   Company’s ability to monitor lurid content using Baidu products, saying: “our AI-power algorithms
10   help male users on the Baidu platform find interesting content in the social commerce company’s
11   Smart Mini Program, increasing a user group that has been historically underrepresented.”
12           12.    Throughout the Class Period, the Individual Defendants were keenly aware that the
13   Company’s revenue and competitive market position benefitted from enabling or allowing its users to
14   find lurid content on Baidu’s platforms. At the same time, they knew that Chinese law prohibited the
15   dissemination of such content. Defendants were motivated to and did mislead investors by materially
16   overstating their ability to and willingness to comply with Chinese law while simultaneously
17   deliberately turning a blind eye to the prevalence of illegal content on Baidu’s platforms. Indeed,
18   during a 2009 speech at Stanford University, Defendant Li discussed how Baidu’s products
19   exemplified search technology, stating: “[i]f you are looking for a beautiful girl, this is one that not
20   only shows you the pictures but it’s got a Flash application that you can browse through as well. It
21   also automatically rotate[s].” Defendant Li also acknowledged that to be successful in China “[y]ou
22   need to understand the regulatory environment” and “keep a good dialogue . . . with the government
23   officials.”
24           13.    On June 12, 2019, the CAC Shanghai Municipal Office ordered Baidu to remove click-
25   bait advertisements featuring sexually explicit photos and promoting fraudulently low-priced items,
26   further demanding that the Company resolve its serious network ecology issues. The CAC also
27   admonished Baidu for these practices, noting that the Company’s misconduct placed its own financial
28   interest over China’s social interest. One week later, on June 19, 2019, the Company issued a report

      AMENDED CLASS ACTION COMPLAINT               4                          CASE No. 5:20-cv-2768-LHK-VKD
          Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 8 of 55




 1   in Chinese titled “Baidu released its monthly information security governance report, cracking down

 2   on 3.4 billion pieces of harmful information such as pornography and gambling in May.” The

 3   Company, however, failed to disclose any details surrounding the compliance order that the Shanghai

 4   Municipal Office of the CAC had issued just one week prior.

 5          14.     The CAC investigated Baidu again on February 5, 2020 for publishing purportedly

 6   illegal news and short videos concerning the coronavirus that Chinese authorities claimed were

 7   designed to create panic. The CAC yet again ordered the Company to “stop actions violating laws and

 8   regulations, and conduct deep rectification.” During an earnings call with investors on February 28,

 9   2020, Defendant Yu, however, emphasized Baidu’s ability to bring “more authoritative” and “more
10   reliable” information to its users, boasting that, given large amounts of fake healthcare related news
11   (i.e., the coronavirus), users were “com[ing] to Baidu … to search, to get their information, to make
12   sure that this is correct.” In doing so, Defendant Yu failed to disclose that Baidu itself had just been
13   recently admonished by the CAC earlier that month for publishing purportedly illegal news and short
14   videos about the coronavirus.
15          15.     On March 13, 2020, Baidu filed its annual report on Form 20-F for the fiscal year ended

16   December 31, 2019 with the SEC (“2019 Annual Report”), reiterating that the Company was in

17   compliance with current PRC laws and regulations in all material respects. The 2019 Annual Report

18   included purported risk disclosures, such as: “[r]egulation and censorship of information disseminated

19   over the internet in China may adversely affect our business, and subject us to liability for information

20   displayed on or linked to our websites, mobile apps, Smart Mini Program or Managed Page and

21   negative publicity in international media.” The risk disclosure was itself materially misleading given

22   that the risk warned of had by then already materialized – indeed, Chinese regulations were then

23   already adversely affecting the Company’s business as alleged throughout herein.

24          16.     The 2019 Annual Report also affirmatively misrepresented that the Company was in

25   compliance with Chinese regulations despite the fact that Defendants had repeatedly – and as recently

26   as February 5, 2020 – been investigated and threatened by the CAC for their inability or unwillingness

27   to filter questionable content. The 2019 Annual Report further failed to disclose that Baidu was at a

28   heightened risk of facing sanctions due to technological loopholes and staffing inadequacies with its

      AMENDED CLASS ACTION COMPLAINT               5                         CASE No. 5:20-cv-2768-LHK-VKD
          Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 9 of 55




 1   content review department, including the termination of its senior content reviewer who supervised

 2   90% of the 2,700 content reviewers at the time.

 3          C.      The Class Period Ends

 4          17.     After the close of trading on April 7, 2020, the CAC publicly announced that it had

 5   ordered the Beijing Municipal Information Office to “seriously interview the person in charge of Baidu

 6   Company in response to serious violations of multiple channels on Baidu App and demanded that the

 7   violations be stopped immediately.” The CAC further ordered that several Baidu channels be

 8   suspended starting the morning of April 8, 2020 to “clean up illegal content, and carry out in-depth

 9   rectification.” The CAC’s actions were reported in U.S. media outlets after market close on April 7,

10   2020. In an article published that same night, Reuters reported that China’s powerful internet operator,

11   the CAC, found that Baidu’s content review was “not ‘strict’” and “ha[d] exerted bad influences to

12   the society.” Baidu was further ordered “to clean up improper information and halt the spread of ‘low-

13   brow content.’” The following day, in an article titled “Baidu suspends app channels after regulator

14   warning[,]” Seeking Alpha reported that Baidu did not provide a restart date for its suspended channels.

15   The article further noted that the Company’s “shares [were] down 4% premarket to $97.74.”

16          18.     While the length of suspension was not disclosed by the CAC or Baidu, Morgan Stanley

17   estimated that “it would take [a] few weeks to up to a month for normal operation of Baidu App to

18   resume.” On this news, Baidu’s share price fell $4.46 per share, losing over 4% of its value, to close

19   at $97.33 per share on April 8, 2020, on massive trading volume of over 10 million shares traded,

20   thereby damaging investors.

21          19.     On April 9, 2020, Baidu issued a public statement confirming that it “suspended

22   updating its content on certain newsfeeds channels within Baidu App and [would] conduct

23   maintenance, beginning from April 8, 2020” and committed to “undertake additional measures to fully

24   comply with the directives of the regulators.” The Company also announced that it anticipated a

25   negative impact to its marketing service revenue for the affected channels due to the suspension.

26

27

28

      AMENDED CLASS ACTION COMPLAINT              6                         CASE No. 5:20-cv-2768-LHK-VKD
            Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 10 of 55




 1   III.     JURISDICTION AND VENUE

 2            20.    The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of the

 3   Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC

 4   (17 C.F.R. § 240.10b-5).

 5            21.    This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

 6   § 1331 and Section 27 of the Exchange Act.

 7            22.    Venue is proper in this Judicial District pursuant to Section 27 of the Exchange Act

 8   (15. U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Defendants conduct business and maintain a place of

 9   business in this Judicial District.
10            23.    In connection with the acts alleged in this complaint, Defendants, directly or indirectly,
11   used the means and instrumentalities of interstate commerce, including, but not limited to, the mails,
12   interstate telephone communications, and the facilities of the national securities markets.
13   IV.      PARTIES
14            A.     Lead Plaintiff
15            24.    Lead Plaintiff Robert J. Allustiarti purchased Baidu’s securities during the Class Period

16   as described in his Certification attached hereto as Exhibit A, and as incorporated by reference herein,

17   and suffered damages thereon.

18            B.     Defendants
              25.    Defendant Baidu (“Baidu” or “the Company”) is a Cayman Islands corporation with
19
     its principal executive offices located at Baidu Campus, No. 10 Shangdi 10th Street, Haidian District,
20
     Beijing 100085, People’s Republic of China. Baidu provides Internet search services in China and
21
     internationally. Baidu operates in the United States through Baidu USA. Baidu USA is a California
22
     Limited Liability Corporation based in Sunnyvale, California. The Company was founded as
23
     Baidu.com, Inc. in 2000 and subsequently, renamed Baidu, Inc. on December 16, 2008. Because
24
     Chinese laws and regulations impose restrictions and conditions on foreign investment in, inter alia,
25
     internet content and online marketing, the Company conducts its operations in China primarily through
26
     its wholly owned subsidiary Baidu Online Network Technology (Beijing) Co., Ltd.
27
              26.    Since at least 2005, Baidu has sponsored ADSs that trade on the NASDAQ. Initially,
28
     Baidu shares were listed on the NASDAQ National Market (later renamed the NASDAQ Global
      AMENDED CLASS ACTION COMPLAINT       7                        CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 11 of 55




 1   Market), under the ticker symbol “BIDU.” Currently, Baidu ADSs trade on NASDAQ’s Global Select

 2   Market.

 3          27.    Defendant Li is and was at all relevant times the Company’s Co-Founder, Chairman of

 4   the Company’s Board of Directors, and Chief Executive Officer (“CEO”). Defendant Li has served as

 5   Chairman of the Company’s Board of Directors since Baidu’s inception and as the Company’s

 6   president from February 2000 until December 2003. Defendant Li became Baidu’s CEO in February

 7   2004. Prior to founding the Company, Defendant Li “worked as an engineer for Infoseek, a pioneer in

 8   the search industry, and as a senior consultant for [former Dow Jones subsidiary] IDD Information

 9   Services.” During the Class Period, Defendant Li signed and/or had ultimate authority over the 2018
10   and 2019 Annual Reports. Defendant Li also signed certifications pursuant to the Sarbanes-Oxley Act
11   of 2002 (“SOX”), which were included in the 2018 and 2019 Annual Reports.
12          28.    Defendant Li, who holds a Masters in Science from the State University of New York
13   Buffalo in Computer Science, oversees Baidu’s search operations. During a 2009 speech at Stanford
14   University, Defendant Li even discussed how he had to “give up the CEO job and function as a project
15   manager” to spur innovation, and how the Company has learned to integrate and “index the dark web
16   or hidden web.” Because of his senior position with the Company, Defendant Li possessed the power
17   and authority to control the contents of the Company’s press releases, investor and media
18   presentations, and all filings Baidu made with the SEC during the Class Period. Defendant Li also
19   participated in and made statements during the Company’s Class Period earnings calls with analysts
20   and investors including the May 7, 2019 and February 28, 2020 earnings calls.
21          29.    Defendant Yu has served as the Company’s Chief Financial Officer at all relevant
22   times, having been appointed to the position on September 17, 2017. Prior to joining Baidu, Defendant
23   Yu served as Chief Financial Officer of the Chinese social media company Weibo Corporation from
24   March 10, 2015 until September 15, 2017. Defendant Yu also worked for SINA Corporation, a
25   Chinese internet portal company and Weibo’s parent corporation, as Vice President and Corporate
26   Controller from September 2004 to May 8, 2006 and as Chief Financial Officer from May 8, 2006 to
27   March 10, 2015. According to Defendants’ 2018 and 2019 Annual Reports, Defendant Yu is a
28   California Certified Public Accountant. Defendant Yu signed the SOX certifications included in the

      AMENDED CLASS ACTION COMPLAINT             8                        CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 12 of 55




 1   2018 and 2019 Annual Reports. Because of his senior position with the Company, Defendant Yu

 2   possessed the power and authority to control the contents of the Company’s press releases, investor

 3   and media presentations, and all filings Baidu made with the SEC during the Class Period. Defendant

 4   Yu also participated in and made statements during the Company’s Class Period earnings calls with

 5   analysts and investors including the May 7, 2019 and February 28, 2020 earnings calls.

 6          30.      Defendants Li and Yu are referred to herein as the “Individual Defendants.”

 7          31.      Baidu, Defendant Li, and Defendant Yu are collectively referred to herein as

 8   “Defendants.”

 9          32.      Because of the Individual Defendants’ positions within the Company, they each had
10   access to the adverse undisclosed information about Baidu’s business, operations, and practices
11   through access to internal corporate documents, conversations, and contact with other corporate
12   officers and employees, attendance at meetings, and through reports and other information provided
13   to them.
14          33.      The Individual Defendants, by virtue of their high-level position, were each directly
15   involved in Baidu’s day-to-day operations at the highest levels and were each privy to confidential
16   information concerning the Company, its business, operations, and practices, including the
17   misstatements alleged herein. Their positions of control and authority as officers or directors enabled
18   the Individual Defendants to control the contents of the Company’s SEC filings, press releases,
19   presentations to securities analysts, and other public statements made to Baidu shareholders during the
20   Class Period. Accordingly, each of the Individual Defendants bears responsibility for the accuracy of
21   the public reports and press releases detailed herein and is therefore primarily liable for the
22   misrepresentations and omissions contained therein.
23          34.      During the Class Period, each of the Individual Defendants substantially participated
24   in the creation of and had exclusive authority and control over the content of Baidu’s materially false
25   and misleading statements and omissions, and how they were communicated to investors. The
26   Individual Defendants also engaged in conduct in furtherance of a fraudulent scheme and course of
27   business, and were involved in the preparation and dissemination of Baidu’s misleading statements,
28

      AMENDED CLASS ACTION COMPLAINT              9                         CASE No. 5:20-cv-2768-LHK-VKD
          Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 13 of 55




 1   all of which made it necessary or inevitable that material misrepresentations and the Individual

 2   Defendants’ scheme would be communicated to, and mislead, investors.

 3          35.     The Individual Defendants were obliged to refrain from falsifying Baidu’s books and

 4   were prohibited from using the instrumentalities of interstate commerce or the mails to: (i) employ

 5   any device, scheme, or artifice to defraud; (ii) knowingly or with deliberate recklessness make any

 6   untrue statement of a material fact or to omit to state a material fact necessary in order to make the

 7   statements made, in light of the circumstances under which they were made, not misleading; or (iii)

 8   engage in any act, practice, or course of business which operates or would operate as a fraud upon any

 9   person. The Individual Defendants’ conduct in this regard violated the federal securities laws and SEC
10   regulations promulgated thereunder in connection with the purchase or sale of Baidu’s securities.
11          36.     Both of the Individual Defendants are liable as participants in a fraudulent scheme and
12   course of business whose primary purpose and effect was to operate as a fraud and deceit on purchases
13   of Baidu securities by disseminating materially false and misleading statements and/or concealing
14   material adverse facts about Baidu’s operations and compliance with PRC law. The Individual
15   Defendants’ scheme deceived the investing public regarding Baidu’s operations and the intrinsic value
16   of Baidu’s ADSs, and damaged Plaintiff and other members of the Class in connection with their
17   purchases of Baidu securities at artificially inflated prices. The Company’s press releases, and SEC
18   filings were group-published documents, representing the collective actions of the Company
19   management. The Individual Defendants were involved in drafting, producing, reviewing, and/or
20   disseminating the false and misleading statements and information alleged herein, were aware, or
21   recklessly disregarded, with respect to the statements at issue herein, that false and misleading
22   statements were being issued regarding the Company. The Individual Defendants also approved or
23   ratified these statements in violation of the federal securities laws.
24   V.     DEFENDANTS’ VIOLATIONS OF THE EXCHANGE ACT
25          A.      Company and Regulatory Background
26                  1.      Baidu’s Internet Services
            37.     After Defendant Li was invited by the Chinese government to celebrate the communist
27
     regime’s fiftieth anniversary in Beijing, he founded Baidu in January 2000 along with Eric Yong Xu
28

      AMENDED CLASS ACTION COMPLAINT                10                        CASE No. 5:20-cv-2768-LHK-VKD
            Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 14 of 55




 1   as a search service for other Chinese internet portals. 2 Those services, which Baidu discontinued in

 2   2006, allowed Chinese internet portals to offer search results without displaying Baidu’s brand. In

 3   September 2001, Baidu pivoted its service offerings and launched as an independent search provider.

 4   Similar to Google, Baidu allows netizens (i.e., internet users) to search for and access relevant Chinese

 5   language websites, news, images and multimedia files via links to the Company’s own websites and

 6   to those of Baidu Union, the company’s network of third-party websites.

 7            38.     On August 5, 2005, Baidu’s ADSs were publicly listed on the NASDAQ and, since

 8   then, the Company has grown to be the second largest search engine in the world behind Google.

 9   Baidu is the most widely used search engine in China, garnering a market share there of more than
10   70%. Baidu’s search services expanded to mobile users in 2007 and continued to evolve with the rise
11   in use of mobile devices, with Baidu Mobile becoming Baidu’s “flagship” application.
12            39.     In its 2017 annual report, which was filed with the SEC on Form 20-F for Baidu’s fiscal
13   year ended December 31, 2017 on March 15, 2018 (“2017 Annual Report”), the Company announced
14   that it rebranded Baidu Mobile as Baidu App, highlighting its importance as the main avenue for users
15   to access Baidu’s products and service offerings. The application provides users with “a compelling
16   experience” via a twin-engine search-plus-feed function that leverages the Company’s AI algorithms
17   and insight into user behavior to deliver content to users. By the end of 2017, Baidu App’s daily active
18   users (“DAUs”), “the number of unique mobile devices that have accessed [the] app at least once
19   during a day[,]” reached 161 million.
20            40.     A critical component of Baidu App, Baidu Feed evolved from Baidu’s original news
21   offering, Baidu News. In lieu of actively searching for news, Baidu Feed offers users a personalized
22   timeline that passively suggests content based on users’ demographics, browsing history, and past
23   online behavior. Baidu Feed also uses the Company’s AI algorithm to recommend content based on
24   the content’s quality, evaluating the text of the content to determine whether it is good or bad and
25   surveying comments posted by users to determine whether or not readers like the material. In its 2018
26

27   2
             The Company’s name comes from a thirteenth century Chinese poem, written by Xin Qiji,
28   about a man who searches for a woman “hundreds and thousands of times.” The word “baidu” literally
     means “hundreds of times[.]”
         AMENDED CLASS ACTION COMPLAINT            11                        CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 15 of 55




 1   Annual Report, Baidu touted Baidu Feed as a complimentary service to its search products that

 2   “leverages Baidu AI recommendation algorithms and monetization platform, and contributes to user

 3   engagement and retention.”

 4          41.     A May 2019 article appearing in TechCrunch highlighted the importance of Baidu Feed

 5   to the Company’s business model, stating “Baidu’s new two-legged strategy means feed is now of

 6   equal, if not more, weight alongside search as the company better embraces the mobile age.”

 7          42.     Baidu’s app portfolio also includes a multitude of products that allow users to generate

 8   and share content in various forms. For instance, Baidu Post Bar is a social media platform where

 9   users can build online communities by posting text, image, and video content in users’ areas of interest
10   and generating discussion groups around cultural trends. Baidu’s Haokan allows users and
11   professional content creators to generate and share short-form videos, typically several minutes long,
12   and receive revenue from views. Similarly, Baidu’s Quanmin allows users to create, edit using special
13   effects, and share minute-long videos consisting of, inter alia, dance, comedy, and lip-synching
14   routines. Baidu distributes these short videos in personalized Feed timelines, recommending them to
15   users via the Company’s AI algorithm.
16          43.     Another Company offering, Baidu’s blog platform, Baijiahao, consists of a network of
17   over two million content providers who write articles and share content in various forms, including
18   images, graphs, videos, and live broadcasts. Baidu launched Baijiahao in 2016 in an effort to compete
19   with ByteDance’s Toutiao and Tencent’s WeChat. Baidu integrates the content generated through
20   Baijiahao into users’ personalized Search and Feed results.
21          44.     In July 2018, Baidu introduced its Smart Mini programs to the Baidu App, allowing
22   users to access content from third-party apps through Baidu App in lieu of downloading the third-party
23   app directly to its device. Baidu’s Smart Mini program uses the Company’s AI algorithm to screen
24   and recommend content and services based on a user’s past searches. By May 2019, Baidu’s Smart
25   Mini programs had 200 million monthly active users (“MAU”).
26          45.     Baidu’s Search, Feed, and video products, along with Baidu’s knowledge and
27   information products and AI businesses, comprise Baidu’s Core business segment. Baidu derives the
28   majority of its Baidu Core revenue from its online marketing services and as such, the Company’s

      AMENDED CLASS ACTION COMPLAINT              12                        CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 16 of 55




 1   business model is dependent on user engagement. For its 2019 Fiscal Year, of the Company’s total

 2   $15.429 billion in revenue, $11.217 billion, more than 72%, was derived from online marketing.

 3   Baidu’s competitors, including ByteDance and Tencent, also seek to profit from China’s $60 billion

 4   digital advertising market. To be competitive, therefore, the Company must develop innovative

 5   products and service offerings to attract users, content generators, and customers. Working in a circular

 6   fashion, the Company pays third parties to generate a plethora of quality content to attract a large base

 7   of users to Baidu products and service offerings so Baidu customers are able to market to that same

 8   large user base via pay for performance (“P4P”) services and other marketing services.

 9          46.     Baidu monetizes its Baidu Core products through auction based P4P services. Baidu’s
10   P4P Search customers create text-based descriptions of their websites, using Baidu’s automated online
11   tools, which correspond to the desired keywords. Those customers bid or pay a fixed fee for the
12   keyword that provides them with priority placement in Baidu’s Search results. Baidu’s P4P customers
13   advertising on Feed bid for priority placement of their sponsored links, which typically consist of
14   image or video-based advertising. The ranking of the customer’s advertisement placement corresponds
15   to the amount of the customer’s bid, with the highest bidder’s links being displayed at the top of
16   Baidu’s Search or Feed results. Baidu receives revenues from its P4P customers when a user clicks on
17   a customer’s link in the Search or Feed results (“click-through”).
18          47.     As described in the Company’s 2019 Annual Report, to monetize its video traffic,
19   Baidu offers its customers advertising products through “live streaming and short videos, equipped
20   with video creative production tools,” which Baidu asserts “provide[s] [its] customers with a richer
21   and more effective brand communication medium.” Baidu’s customers typically either design their
22   own ads in direct communication with Baidu’s marketing team or they hire a third-party advertising
23   agency that specializes in marketing on Baidu platforms. These third-party advertising companies
24   receive more profit when their ads are successful, which incentivizes them to test the limits of Baidu’s
25   content policies. Baidu’s customers are required to upload their ads to the Company’s online content
26   review system for review and approval prior to publication.
27          48.     Baidu employs a dual strategy, utilizing both technological screening and human
28   reviewers, to review and remove illegal content from its apps and platforms. There are two steps in

      AMENDED CLASS ACTION COMPLAINT               13                        CASE No. 5:20-cv-2768-LHK-VKD
          Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 17 of 55




 1   content review: security review and quality review. Each is divided into machine and human review.

 2   The security review determines whether content can be published. The quality review decides whether

 3   the content can be recommended by the platform or not. At all relevant times, the Company utilized a

 4   “blacklist” of keywords to screen for illegal content, which had blind spots that needed to be constantly

 5   updated to comply with Chinese laws and regulations. Nevertheless, Baidu often failed to timely

 6   update the blacklist, which was compounded by issues with Baidu’s human review component that

 7   suffered from severe understaffing.

 8           49.     At all relevant times, Baidu lacked adequate managerial staff to enforce review

 9   standards and often relied on reviewers’ personal judgments. Moreover, reviewers’ workloads require
10   that they review each article for content within 2 to 10 minutes. Thus, any slight carelessness by a
11   reviewer can easily cause problems. As such, Baijiahao posed a significant challenge for the
12   Company’s content review procedures given that it was a new technology that involved a vast number
13   of users posting longer content. With sales quotas looming at the end of each month during the Class
14   Period, Baidu’s content reviewers applied a less rigorous content review standard to advertisements,
15   allowing the publication of ads with questionable content in the interest of making the sale to the
16   customer. Senior managers prioritized results (i.e., hitting Baidu’s sales goals) over process and, as
17   such, internal sales pressure requirements compromised the strict enforcement of regulatory
18   restrictions.
19           50.     Baidu’s marketing and content review teams understood that it was more important to
20   reach Baidu’s sales goals than to strictly enforce content prohibitions. Oftentimes, Baidu published
21   these questionable ads late at night to limit the likelihood that Chinese content regulators would find
22   the ads. Additionally, Baidu’s procedure for verifying its users’ identities, which required real-name
23   and facial recognition, could not adequately detect instances where a publisher registered using a fake
24   name and a video of the person’s face associated with the fake name to verify the account. This allowed
25   publishers to register accounts using fake real-id registrations, in violation of PRC regulations to
26   publish illegal content.
27

28

      AMENDED CLASS ACTION COMPLAINT               14                        CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 18 of 55




 1                  2.      China’s State Internet Information Office and the
                            Cybersecurity Administration of China
 2
            51.     The Chinese government established the State Internet Information Office (“SIIO”) in
 3
     May 2011 to centralize internet regulations, promote cyberspace security, and supervise online content
 4
     regulation. With respect to content, the SIIO’s intended purpose was preventing abusive uses of the
 5
     internet, like fraud, online pornography, vulgar content, and illegal online marketing schemes. After
 6
     becoming President of the PRC on March 14, 2013, Xi Jinping undertook a campaign to build China
 7
     into a cyber-power while simultaneously strengthening censorship over China’s internet. On February
 8
     27, 2014, President Xi Jinping created the Central Leading Group for Internet Security and
 9
     Information. At this time, President Xi Jinping also created the CAC as a subordinate organization
10
     responsible for establishing internet security. During the inaugural CAC meeting, President Xi Jinping
11
     proclaimed his intent for the CAC, stating in relevant part, “[w]ithout [i]nternet security there is no
12
     national security; without informatization, there is no modernization.”
13
            52.     To effect this purpose, a series of laws, regulations, and policies were promulgated to
14
     manage online content. For instance, in early August 2014, the SIIO promulgated regulations, entitled
15
     “the Provisional Regulations for the Development and Management of Instant Messaging Tools and
16
     Public Information Services[.]” These regulations required instant messenger users to agree, via the
17
     providers’ terms of service agreement, to abide by the “seven baselines[,]” consisting of observing
18
     laws and regulations, the Socialist system, the national interest, citizens’ lawful rights and interests,
19
     public order, social morality and truthfulness of information. To facilitate compliance monitoring, the
20
     regulations required that instant messenger providers register users’ accounts only after verifying their
21
     real identities. The regulations also created an obligation for providers to log violating users and report
22
     them to the regulators. During an interview with a journalist from Chinese news agency Xinhua, a
23
     SIIO spokesperson indicated that the regulations were crafted to promote healthy and orderly instant
24
     messaging and serve Chinese netizens, who: “‘deeply detest’ the use of instant messaging ‘to
25
     disseminate unlawful information about terrorism, violence and pornography, and to wantonly
26
     propogate [sic] slander and rumours [sic]….’”
27
            53.     On June 25, 2016, the CAC promulgated “Provisions on the Administration of Internet
28
     Information Search Services” banning search providers like Baidu from publishing prohibited content
      AMENDED CLASS ACTION COMPLAINT                15                         CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 19 of 55




 1   in links, summaries, cached pages, searches, and recommended webpages. Under these regulations,

 2   search service providers were also prohibited from illegitimately benefiting from utilizing broken links

 3   or search results with false information to distribute illicit content. The regulations further placed the

 4   onus on the search service providers to perform real-time monitoring to prevent the publication of

 5   illegal content, remove it and report it to regulators. The search service regulations also extended to

 6   advertising in that the search service providers were required to verify the qualifications of customers

 7   utilizing paid ad services and clearly identify whether search results were paid-for advertisements or

 8   natural search results.

 9          54.     On June 29, 2016, the SIIO and CAC issued “Regulations on the Management of
10   Mobile Internet Application Information Services”, governing the use of mobile applications. In
11   addition to requiring that mobile application providers establish content review mechanisms and take
12   measures to suspend or cancel violating accounts, the application regulations required that mobile app
13   users’ accounts be authenticated using their real identities and mobile phone numbers; the explicit
14   purpose of which was preventing users from using fake names or another person’s name to log in to
15   apps and post prohibited content. To solidify internet service providers’ roles in censoring content, in
16   August 2016, the CAC met with over 60 internet website providers, such as Baidu, to levy “editor-in-
17   chief” responsibility to senior staff, which made them responsible for ensuring that prohibited content
18   was not publicly disseminated.
19          55.     In December 2016, the CAC issued the National Cyberspace Security Strategy for the
20   purposes of “implement[ing] Xi Jinping ‘s ‘Four Principles’ concerning moving forward reform of the
21   global Internet governance system and the ‘Five Standpoints’ on building a community of common
22   destiny in cyberspace.” This strategy identified certain “grave challenges” to information disseminated
23   on the internet and explicitly noted that “[h]armful online information corrodes cultural society.” On
24   May 2, 2017, the CAC promulgated the “Provisions for the Administration of Internet News
25   Information Service[,]” requiring online Chinese news providers to remove content found to be
26   violating Article 3, which mandated that internet news services, inter alia, comply with the Chinese
27   laws and regulations; adhere to the principles for serving the people and socialism as well as the
28   guidance for public opinion; promote the formation of a positive, healthy, upward and benign online

      AMENDED CLASS ACTION COMPLAINT               16                         CASE No. 5:20-cv-2768-LHK-VKD
          Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 20 of 55




 1   culture; and safeguard national and public interests. In response to these regulations, Baidu required

 2   its Baidu Tieba (i.e., Post Bar) users to register their accounts using their real names in advance of the

 3   June 1, 2017 effective date.

 4           56.     On August 25, 2017, the CAC issued a set of regulations, entitled “Provisions on the

 5   Administration of Internet Forum Community Service Management[,]” extending the scope of its real-

 6   identification requirements to online forums. The regulations also imposed obligations on online

 7   forum providers like Baidu, mandating that they monitor for illegal content and if found, take actions

 8   to suspend or cancel the user’s account, remove the content, create a record of the matter, and report

 9   it to the regulators. The online forum providers would also have to take measures to thoroughly
10   investigate users who were suspected of using fake names and to report those instances to the
11   regulators for inspection.
12           57.     On December 20, 2019, the CAC promulgated “Provisions on the Ecological
13   Governance of Network Information Content” with the purpose of promoting a clean cyberspace with
14   positive energy (i.e., code for content in line with Chinese communist party policies) and eliminating
15   illegal and bad information. Under these regulations, specifically Article 6, online content providers
16   were forbidden from publishing content that, inter alia: “spreads obscenity, pornography, gambling,
17   violence, murder, terror, or instigates crime....” The December 2019 regulations also mandated that
18   online content providers prevent and avoid the use and publication of content that uses exaggerated
19   titles and features content that is inconsistent with the title (i.e., click-bait) or is sexually suggestive or
20   provocative. In addition to promulgating specific content to be regulated, the December 2019
21   regulations placed the onus for managing content onto the providers.
22           58.     Specifically, it required that providers establish the following by its March 1, 2020
23   effective date: (i) a mechanism for governing content ecology; (ii) develop a system, working with the
24   government, to evaluate the ecological governance; (iii) create rules to carry out that governance; (iv)
25   improve user real identity registration; (v) perform information and comment review; and (vi) conduct
26   real time inspections of content, advertising spaces, and advertising content displays. The December
27   2019 regulations also mandated that each internet provider issue an annual ecological governance
28

      AMENDED CLASS ACTION COMPLAINT                 17                          CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 21 of 55




 1   report, detailing the status of the network’s content governance, the performance of the network’s head

 2   of ecological governance, and an evaluation of the company’s performance.

 3           59.     The December 2019 regulations took further aim at providers, like Baidu, who tailored

 4   content to their users through personalized algorithm recommendations, specifically requiring that the

 5   provider ensure that the algorithm did not disseminate Article 6 prohibited content (i.e., obscenity,

 6   pornography, gambling, violence, murder, terror, or content that instigates crime) and prevented the

 7   distribution of click-bait and sexually suggestive content. The regulations also demanded that

 8   providers enhance their ability to manually intervene in the algorithm to halt distribution of the content

 9   described above in ¶ 57, supra. Providers were instructed to log any illegal activities and identify
10   violating users. Providers who failed to comply with these regulations faced various sanctions
11   consisting of interviews with regulators, warnings, and time-limited corrective orders. If the provider
12   refused to correct the behavior, or if the circumstances were sufficiently serious, then the provider
13   could face suspension, civil liability, or even criminal liability.
14           60.     To further enforce these regulations, a team of five to six Beijing CAC officials,
15   consisting typically of a deputy director and several junior leaders, visited Baidu’s offices for
16   presentations wherein the Company would report on, inter alia, its efforts to crack down on illegal
17   content and content that damages the state and leadership’s reputations, what privacy protection
18   measures the company was employing, and mechanisms implemented to receive complaints from
19   users. The Beijing CAC also sends emails to Baidu and other content providers reminding them to
20   blacklist keywords, particularly when searches for certain blacklisted keywords are likely to increase
21   due to an ongoing current event.
22           61.     When the CAC found illegal content on Baidu’s applications or platforms, they would
23   typically email the Company to request an in-person meeting. These meetings often went undisclosed
24   as the issues were usually resolved privately between the regulators and representatives from Baidu’s
25   content risk control center and news content department. This discrete resolution is the result of a tacit
26   understanding between the regulators and Baidu to resolve the issue privately. Moreover, Baidu’s
27   government relations department is often able to work with the regulators to reduce the severity of the
28

      AMENDED CLASS ACTION COMPLAINT                18                        CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 22 of 55




 1   regulatory penalty. However, when the central-level CAC is involved and orders the Beijing CAC to

 2   discuss Baidu’s practices, the Company is less likely to be able to keep the matters private.

 3                  3.      Baidu’s Long History of Investigations by Chinese
                            Regulators
 4
            62.     As reported in an itNews article, Baidu issued a report in November 2007 identifying
 5
     that more than one-third of the keyword searches for online videos were adult oriented. Given high
 6
     demand for adult content and, in turn, higher revenue, providers and users like Baidu circumvented
 7
     the Chinese’s government’s prohibition against pornography by using coded language or slang,
 8
     uploading homemade content to cloud services, or using livestreaming wherein users can gift virtual
 9
     gifts to sexually suggestive anchors to share the illicit content.
10
            63.     As alleged in ¶¶ 12, 51-61 supra, PRC laws and regulations, however, required Baidu
11
     to screen for illegal content, prevent its publication, and remove it immediately from its platforms.
12
     Beginning as early January 2009, Baidu came under scrutiny by the SIIO and CAC for hosting vulgar
13
     content and pornography. The Company has been investigated, fined, and had its services suspended
14
     for such content. In January 2009, for instance, Baidu was subject to “severe punishment” from the
15
     Chinese government for allowing its users to find and access pornography. In a statement published
16
     on Baidu’s own website, the Company formally acknowledged its role in disseminating the illicit
17
     content and issued an apology “to the Netizens at large for the negative impacts [the company] brought
18
     upon the society.” Baidu further claimed that it took steps to delete the obscene content and improve
19
     its oversight. Nevertheless, Baidu again came under scrutiny for hosting pornographic content on its
20
     Baidu Cloud accounts on August 10, 2014 and was yet again instructed to clean up its platforms by
21
     Chinese regulators. In March 2015, the Chinese government fined Baidu more than 210,000 yuan or
22
     $33,800 USD for uploading obscene pornographic novels on Baidu App and for carrying online
23
     publications without the requisite permits.
24
            64.     On January 15, 2016, the SIIO summoned Baidu executives for questioning for hosting
25
     forums containing pornography and libelous posts, selling advertising to unlicensed hospitals, and
26
     hosting and selling the management of its Baidu Post medical forums to private hospitals, who used
27
     the forums to peddle their own services. In addition to immediately ordering the company to remove
28
     the harmful content, the SIIO ordered the internet regulators in Beijing to punish the company. As
      AMENDED CLASS ACTION COMPLAINT                19                      CASE No. 5:20-cv-2768-LHK-VKD
            Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 23 of 55




 1   reported by the SIIO, Baidu having “fully realized the severe inadequacies in its management and the

 2   resulting negative social impact” committed to “reviewing its decision-making and approval

 3   procedures so as to fix the problem at the source.”

 4            65.     On or around Saturday April 30, 2016, Chinese media reported that Wei Zexi, a

 5   Chinese college student, had died from cancer following unsuccessful experimental immunotherapy

 6   treatment he received at a hospital. Media and internet commentary also reported that Wei Zexi had

 7   learned of the hospital and treatment program when a paid listing for it appeared on the first page of

 8   Baidu’s search results. Following this news, Baidu’s share price dropped to a closing price of $178.91

 9   on Monday, May 2, 2016, down from Friday, April 29, 2016’s closing price of $194.30. 3 The decline
10   between these two trading days was more than $15.00, representing a drop of approximately 7.9%, on
11   unusually high volume of more than 10 million shares traded. 4 Accordingly, no later than May 2016,
12   particularly given the massive impact on the Company’s ADS price that the Wei death had on the

13   Company’s operations, the Individual Defendants were keenly focused on the content provided on the

14   Company’s platforms.

15            66.     On May 3, 2016, the CAC, working in tandem with the State Administration of Industry

16   and Commerce and the National Health and Family Planning Commission, released the results of an

17   investigation into Baidu’s auction-based P4P services, concluding that “the bidding price by Baidu’s

18   online marketing customers [was] given significant weight in search results ranking, and that certain

19   results are not clearly identified as online marketing. The PRC regulators believe[d] these practices

20   affect the fairness and objectivity of search results and might mislead internet users.”

21            67.     Baidu formally responded in a May 11, 2016 press release filed with the SEC on Form

22   6-K where the Company disclosed the three agencies’ findings, and committed to setting aside one

23   billion RMB (approximately $151 million USD) to compensate users harmed by fraudulent marketing

24   information. Baidu also committed to implementing changes to its auction-based paid search practices

25

26
     3
            Friday, April 29, 2016 was the last trading day before the news broke over the weekend, when
27   the markets were closed.
     4
28          Comparatively, April 29, 2016 had only 6.95 million shares traded and May 3, 2016 traded
     approximately 5.48 million shares.
         AMENDED CLASS ACTION COMPLAINT            20                        CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 24 of 55




 1   by including “credibility” and “reputation” as factors to rank results, clearly identifying paid-for ads,

 2   and ending online marketing services to unqualified organizations. A May 12, 2016 Morningstar

 3   report estimated that Baidu’s share price decreased by approximately 14% in the aftermath of the Wei

 4   Zexi incident.

 5          68.       The events described in ¶¶ 64-67, supra, continued to negatively impact the Company’s

 6   operations because, according to a May 22, 2019 Morningstar research report, Baidu’s search revenue

 7   and reputation were severely damaged in the Wei Zexi incident. Following the incident, Chinese

 8   authorities launched new regulations for online search and advertising, which clearly defined paid

 9   search results as advertising; the new regulations came into effect on September 1, 2016. Though
10   Morningstar reported that it believed that “the worst ha[d] passed” by May 2019, it also noted that, as
11   a result of stricter standards for online advertisers, “Baidu’s active online marketing customers
12   decreased by 6% and its search revenue declined by 0.5% in 2016.”
13          69.       On May 6, 2016, the Chinese authorities again fined Baidu and suspended the
14   Company’s cloud storage services for storing tens of thousands of pornographic videos and selling
15   access to the accounts on e-commerce platforms. In August 2017, the CAC investigated Baidu for
16   hosting content on Baidu Tieba (i.e., Post Bar), in violation of “Provisions for the Administration of
17   Internet News Information Service.” The CAC lambasted the company for hosting content that
18   contained violence, rumors, obscenity and pornography, and information that harms national security,
19   public safety, and social order. The CAC reported that Baidu, along with two additional companies,
20   “did not fully take on their management responsibilities toward information posted by users that are
21   prohibited by laws and regulations.” The CAC further committed to vigorously enforcing
22   cybersecurity law and supervising content on the internet. Subsequently, on September 25, 2017, the
23   CAC levied the maximum fine available under the law against Baidu for its violations.
24          70.       On June 11, 2018, Baidu and the People’s Daily - the Chinese Communist Party’s
25   newspaper - launched the People’s Express, an AI enabled news platform that links with commercial
26   media platforms to provide comprehensive mobile content. In doing so, Baidu signed a strategic
27   agreement with the People’s Express to allow registered Baijiahao users to open People’s Express
28   accounts to share content while providing People’s Express with exposure via Baijiahao user traffic.

      AMENDED CLASS ACTION COMPLAINT               21                        CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 25 of 55




 1   On November 16, 2018, the CAC collectively interviewed at least one Baidu executive and several

 2   other Chinese social media platforms executives, during which it ordered the companies to clean up

 3   their content.

 4          71.       The CAC specifically addressed the Company’s need to remove, inter alia, vulgar

 5   pornography, rumors, illegal publications, and click-bait advertising maliciously designed to generate

 6   traffic. Just three months later, on January 3, 2019, the CAC ordered a one-week suspension for some

 7   of Baidu’s Search and Feed platforms after finding that they were spreading vulgar content.

 8   Specifically, the suspension impacted Baidu Feed’s “Recommended Channel[,]” “Woman Channel[,]”

 9   “Fun Channel[,]” and “Emotional Channel[.]” The CAC admonished Baidu, citing the need for the
10   Company to perform “deeper rectification.” Baidu once again committed to following the instructions
11   of the CAC and making improvements to promote the “healthy development of the industry.” On news
12   of the CAC’s action, the price of Baidu’s ADS’s fell approximately 5%.
13          72.       In a January 6, 2019 article titled, “China’s Censors Crack Down on Baidu and
14   Sohu.com (Again),” Motley Fool reported, that “the cyberspace administration will be a thorn in Baidu
15   and Sohu’s sides for the foreseeable future, and that the only choice is to roll with the punches. …
16   investors should see if the temporary ban leads to something bigger, like the crackdown on medical
17   ads in 2016 or the fines in 2017. If that happens, we’ll need to revisit Baidu and Sohu to see if their
18   growth forecasts remain intact.” The CAC’s January 3, 2019 actions specifically centered around
19   Baijiahao, Baidu’s network of over two million of content providers. Baijiahao posed a significant
20   challenge for the Company’s content review procedures given that it was a new technology that
21   involved a vast amount of users posting longer content. In response, Baidu “updated its entire content
22   review standards, redefining vulgarity into three main categories: text, video, and images[,]” and
23   “upgraded its video review system and strengthened training for reviewers.”
24          73.       Baidu also faced public criticism in January 2019 after veteran Chinese political
25   journalist and Assistant Professor of the School of Journalism and Communication at the Chinese
26   University of Hong Kong, Fang Kecheng, Ph.D., published an article, which is no longer publicly
27   available, accusing the Company of programming its Search results to redirect users to content
28

      AMENDED CLASS ACTION COMPLAINT              22                        CASE No. 5:20-cv-2768-LHK-VKD
            Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 26 of 55




 1   published on its own platforms. 5 Dr. Fang found that Baidu largely directed users to Baijiahao and

 2   Baike (i.e., Baidu Encyclopedia) to boost its digital ad revenues. On January 23, 2019, Baidu issued a

 3   response on Weibo, disputing Fang’s findings and asserting “that less than 10% of its search results

 4   directed content from Baijiahao.” That same day, Reuters reported in an article titled, “China’s Baidu

 5   pledges to improve search service after complaint[,]” that Baidu’s competitors offer a broader range

 6   of ad placement styles, stating in relevant part: “[t]hese platforms are different in nature but they are

 7   competing for the same budget … I think Baidu is still in the basket, but not gaining too much traction

 8   for key accounts overall.”

 9            74.     Before the beginning of the Class Period, on or about February 28, 2019, Baidu faced
10   additional scrutiny after a tip from a Baidu Baike (i.e., Baidu Encyclopedia) user revealed that broken,
11   innocuous-seeming links on Baidu’s Baike pages about kindergartens and primary schools were
12   redirecting users to pornography sites. According to a March 1, 2019 SixthTone article, Fang Kecheng,
13   Ph.D. reprimanded Baidu, stating “‘[t]echnically, it’s not hard for Baidu to write a program to check
14   broken links and the suspicious redirection of web pages,’ ... ‘[u]nfortunately, Baidu did not do this
15   and instead let the operators of porn websites take advantage of these loopholes.’” Baidu subsequently
16   removed the links and committed to checking Baidu Baike links regularly. Hence, by the
17   commencement of the Class Period, Baidu was facing increasing pressure to compete and generate
18   revenue without running afoul of Chinese authorities by continuing to enable users on its platform to
19   access, inter alia, pornographic content.
20            B.      Defendants’ Materially False and Misleading Class Period Statements and
                      Omissions 6
21
              75.     Throughout the Class Period, Defendants either knowingly or with deliberate
22
     recklessness made materially false and misleading statements and/or omissions that: (i) concealed that
23

24   5
             Echo Huang, An obituary for Baidu argues China’s vast internet has no search engine,
25   Quartz (Jan. 24, 2019); Yi Hong Poo, Baidu is dead – tech companies and fake news in China,
     Medium (Feb. 4, 2019).
26   6
             In accordance with the Court’s “Guidelines for Securities Class Action Cases” issued
     September 23, 2019, attached hereto as Exhibit B is a summary chart of the false and/or misleading
27
     statements and omissions alleged below; the speaker, date, and medium of each statement or omission;
28   the reasons why each statement or omission was false and/or misleading when made; and the facts
     giving rise to a strong inference of scienter as to each statement or omission.
         AMENDED CLASS ACTION COMPLAINT            23                        CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 27 of 55




 1   Baidu’s protocols for monitoring illicit content were critically inadequate; (ii) Baidu’s product

 2   offerings violated PRC laws and regulatory requirements because they enabled the publication of

 3   illegal content; (iii) concealed that Defendants had repeatedly been investigated by the CAC based on

 4   their inability and/or unwillingness to identify and filter questionable content; (iv) Baidu’s increased

 5   enablement of third-party posting meant that they were incapable of adequately supervising content

 6   as required by PRC laws and regulations; (v) concealed that Defendants’ understaffing and

 7   employment of a new, less effective senior content manager allowed the publication of illegal content

 8   on Baidu’s platforms, heightening the risk of regulatory sanctions; and (vi) failed to disclose that Baidu

 9   was incapable of managing or filtering even its own problematic content given that its sales team
10   pressured Baidu’s content review team to achieve monthly sales goals. Further, Defendants had motive
11   to commit fraud and made their materially false and misleading statements with scienter as alleged in
12   ¶¶ 76-81, 86, 99-101, 105, 107, 111, 117, 121-122, 124, 126-127, infra.
13          76.     First, to address increasing competition from platforms, including ByteDance’s Tiktok
14   and Tencent’s WeChat and WeChat mini program, Baidu expanded its mobile device content offerings
15   with Baijiahao, Haokan, Quanmin, and Smart Mini program. In doing so, the number of users and
16   publishers generating content ballooned to encompass millions of contributors. This expansion was
17   new territory for the Company which was grounded in search and sorely lacking in experience
18   operating – and monitoring - content-related products.
19          77.     Second, Baidu’s content and review teams lacked a clear and consistent process for
20   staying informed of content that the government deemed objectionable and as a result, changes in
21   content review standards and blacklisted keywords were not updated in a timely manner. Moreover,
22   during the Class Period, Baidu did not have adequate managerial staff to enforce review standards and
23   often relied on reviewers’ personal judgments. Understaffing in the content review department also
24   left reviewers with only 2 to 10 minutes to review each article or video. This was particularly
25   problematic for Baijiahao given the vast amount of content with longer lengths.
26          78.     Regardless, problematic content would still be published at the end of the month when
27   content reviewers would knowingly publish ads with questionable content in the interest of ensuring
28   that the marketing department hit monthly sales goals. By way of his direct involvement in overseeing

      AMENDED CLASS ACTION COMPLAINT               24                         CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 28 of 55




 1   Baidu’s Mobile Ecology sales division, Defendant Li either knew or was reckless in not knowing that

 2   the Company’s inability or unwillingness to adequately monitor content meant that it was violating

 3   PRC law. These internal issues were compounded by the Chinese government’s persistent campaign

 4   to crack down on content prior to and during the Class Period.

 5          79.     Further, the Chinese government’s tightening grip over dissemination of content and

 6   enforcement actions against Baidu were no surprise for Defendant Li, who as of May 2018 served as

 7   vice president of the China Federation of Internet Societies (“CFIS”). CFIS is an internet-related social

 8   organization – directly supervised by the CAC – that provides political guidance for member

 9   organizations, encourages operation improvements, and promotes development of the Chinese
10   Communist Party in the internet industry. Defendant Li also has direct access to Xi Jinping and other
11   top Chinese communist party leaders by way of his professional and political status. In 2017,
12   Defendant Li accompanied President Xi Jinping to the World Economic Forum in Davos, Switzerland.
13          80.     Defendant Li was also appointed as a delegate of the Chinese People’s Political
14   Consultative Conference (“CPPCC”), China’s top political advisory board responsible for presenting
15   a Chinese united front, in February of 2013 along with Yu Zhengsheng, a high-ranking Communist
16   party member and former Communist Party secretary of Shanghai. According to the CPPCC’s website,
17   its members consult “[b]efore the [Chinese] state adopts important measures or makes decisions on
18   issues having a bearing on the national economy and the people’s livelihood[s].” Defendant Li
19   continues to serve as a member and participated in the 13th National Committee of the CPPCC in
20   March of 2019.
21          81.     In sum, the Individual Defendants boasted about Baidu’s Search and Feed products
22   throughout the Class Period, including their expanding network of content, while simultaneously
23   representing that they were able to remove vast amounts of problematic content. Defendants, however,
24   concurrently concealed issues with both their machine and human content review components and
25   their disregard for content review standards to meet monthly sales targets. Defendants further failed
26   to specifically disclose that they faced multiple CAC investigations for publishing and failing to
27   remove illegal click-bait, fraudulent ads, unauthorized news, and salacious pornographic content
28

      AMENDED CLASS ACTION COMPLAINT               25                        CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 29 of 55




 1   during the Class Period. As a result, Defendants materially mispresented the Company’s ability to

 2   comply with PRC laws and regulations.

 3                  1.      2018 Annual Report

 4          82.     The Class Period begins on March 16, 2019 with the filing of Baidu’s 2018 Annual

 5   Report with the SEC after market close on March 15, 2019. The 2018 Annual Report represented

 6   online marketing revenue of US $11.9 billion, roughly 80% of Baidu’s total revenue of US $14.9

 7   billion. Defendant Li signed the 2018 Annual Report and the Individual Defendants each signed SOX

 8   Certification certifying the accuracy of the 2018 Annual Report’s contents.

 9          83.     The 2018 Annual Report boasted that online marketing revenues for Baidu Core in

10   2018 were “mainly due to strength in education, franchising, personal care, and business services

11   sectors, while financial services, media and entertainment, and machinery and equipment sectors were

12   less vibrant.” As evidence that Baidu understood the importance of complying with Chinese content

13   standards, the 2018 Annual Report also stated that, “if the content on our platform or found, stored, or

14   shared through our other products and services contains information that government authorities find

15   objectionable, our platform or relevant products or services may be shut down and we may be subject

16   to other penalties.”

17          84.     The 2018 Annual Report, however, failed to disclose the issues Baidu was facing

18   complying with the CAC’s regulations for monitoring illicit content and the resulting scrutiny by the

19   CAC. For example, Baidu maintained a “blacklist” of keywords that Baidu knew had blind spots which

20   needed to be constantly updated. There are two steps in content review: security review and quality

21   review and each is divided into machine and human review. Baidu’s security review determines

22   whether content can be published and the quality review determines whether or not the content can be

23   recommended. Defendants knew, or were reckless in not knowing, that the human review components

24   were critically inadequate due to understaffing at the Company. Reviewers’ workloads required that

25   each article be reviewed within 2 to 10 minutes. Baidu similarly lacked adequate managerial staff to

26   enforce review standards and often relied on reviewers’ personal judgments.

27          85.     The 2018 Annual Report contained purported risk disclosures such as, “we cannot

28   assure you that the PRC government would agree that our contractual arrangements comply with PRC

      AMENDED CLASS ACTION COMPLAINT              26                        CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 30 of 55




 1   licensing, registration or other regulatory requirements, with existing policies or with requirements or

 2   policies that may be adopted in the future.” Such statements, however, were not tailored to the known

 3   and foreseeable risks the Company then faced. The purported risk disclosures were materially

 4   inadequate when made for the added reason that Defendants either knew or deliberately disregarded

 5   that their current protocols for monitoring illicit content were already critically deficient, and that

 6   Baidu’s products then did not comply with PRC regulatory requirements.

 7          86.        The 2018 Annual Report also stated that: “[w]e only have contractual control over our

 8   websites.” The statement “[w]e only have contractual control over our websites,” was materially false

 9   and misleading when made because, at all relevant times, Baidu generated content through its
10   advertising department and monitored content via a dual system of artificial intelligence and human
11   content reviewers. In other words, Baidu can and did exercise control over websites, if not directly
12   then through their wholly owned subsidiaries. The 2018 Annual Report also contained the following
13   representation:
14                     In the opinion of Han Kun Law Offices, our PRC legal counsel, (i) the
                       ownership structure relating to our consolidated affiliated entities complies
15                     with current PRC laws and regulations; (ii) subject to the disclosure and
16                     risks disclosed under “Item 3.D. Key Information—Risk Factors—Risks
                       Related to Our Corporate Structure,” “—Risks Related to Doing Business
17                     in China” and “—Regulations,” our contractual arrangements with our
                       consolidated affiliated entities and the nominee shareholders are valid and
18                     binding on all parties to these arrangements and do not violate current PRC
                       laws or regulations; and (iii) subject to the disclosure and risks disclosed
19
                       under “Item 3.D. Key Information—Risk Factors—Risks Related to Our
20                     Corporate Structure,” “—Risks Related to Doing Business in China” and
                       “—Regulations,” the business operations of our consolidated affiliated
21                     entities, as described herein, comply with current PRC laws and
                       regulations in all material respects.
22
            87.        The statement highlighted in ¶ 86, supra, that Baidu’s business operations “comply
23
     with current PRC laws and regulations in all material respects” was materially misleading when made
24
     because Defendants knew or were reckless in not knowing, and did not disclose that the statement (a)
25
     falsely conveyed that the Company complied with PRC law and (b) omitted that: (i) Defendants’
26
     current protocols for monitoring illicit content were critically inadequate, and that Baidu’s products
27
     were not complying with PRC laws and regulatory requirements; (ii) Defendants had repeatedly – and
28
     as recently as January 3, 2019 – been investigated by the CAC based on their inability and/or
      AMENDED CLASS ACTION COMPLAINT          27                    CASE No. 5:20-cv-2768-LHK-VKD
            Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 31 of 55




 1   unwillingness to filter questionable content; (iii) the Individual Defendants’ close ties to Communist

 2   Party officials and the CAC meant that they would have received advanced notice of their lack of

 3   compliance; and (iv) Baidu’s increased enablement of third-party posting meant that they were

 4   incapable of adequately supervising content as required by PRC laws and regulations.

 5                    2.     May 16 and 17, 2019 Statements

 6            88.     On May 16, 2019, the Company announced their financial results for the first quarter

 7   of 2019, after the markets closed. This announcement was filed with the SEC on Form 6-K on May

 8   21, 2019. The 6-K was signed by Defendant Yu. As reported in the May 16, 2019 6-K, the Company’s

 9   earnings reflected a significant growth slowdown, compared to the previous year, and its own

10   expectations. The 6-K also announced the sudden resignation of Baidu’s senior vice president of

11   Search, Hailong Xiang.

12            89.     Compared with its SEC filings from 2007 and continuing through 2018, Baidu

13   consistently announced its first quarter earnings during the end of April. In 2019, for the first time,

14   Baidu delayed the release of its first quarter earnings for several weeks. Defendants’ announcement,

15   published on the Company’s website and over PR Newswire on April 19, 2019, provided no

16   explanation for the delay. On April 29, 2019, analysts at UBS issued a report on Baidu, noting that it

17   was: “conservative on 2019 due to market-wide macro and regulatory uncertainty, and healthcare

18   search result changes for Baidu. But we are positive on Baidu’s news feed and see room to improve

19   conversion and increase ad.”

20            90.     In the May 16, 2019 6-K announcement, Defendant Yu stated: “[d]espite government

21   policies to improve the market condition for SMEs 7, we anticipate online marketing in the near term

22   to face a challenging environment.”

23            91.     Defendant Yu’s highlighted statement in ¶ 90, supra, was materially false and

24   misleading when made because it: (a) conveyed the impression that regulatory compliance did not

25   contribute to the company’s near-term challenges; and (b) it omitted that: (i) the risks posed by the

26   Company’s inability and/or unwillingness to comply with PRC laws and regulations on future revenue;

27   (ii) Defendants had repeatedly – and as recently as January 3, 2019 – been investigated by the CAC

28   7
         “SMEs” means small to medium-sized enterprises.
         AMENDED CLASS ACTION COMPLAINT           28                        CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 32 of 55




 1   based on their inability and/or unwillingness to filter questionable content; (iii) Defendants’ purposeful

 2   disregard of content review standards and night-time publications of questionable content in the name

 3   of hitting sales targets; and (iv) Baidu’s increased enablement of third-party posting meant that they

 4   were incapable of adequately supervising content as required by PRC laws and regulations.

 5          92.     On this news, the price of Baidu’s ADSs declined from a closing price on $153.70 on

 6   May 16, 2019 to $128.31 on May 17, 2019 - a single day decline of $25.39 and representing a drop of

 7   approximately 16.52%. Had the Company revealed its continued problems with complying with PRC

 8   laws and regulations, the decline in the Company’s ADS price would have been larger.

 9          93.     On May 17, 2019, the Company hosted a call to discuss its First Quarter 2019 earnings
10   but did not address the Company’s delay in announcing its financial results.
11          94.     During the call, Defendant Li lauded the Company’s expanding ecosystem of third-
12   party of content and services, remarking that “Baijiahao, our feed content network, now hosts 2.1
13   million publisher accounts, up 89% year-over-year as more and more top publishers, creators and
14   media companies are taking advantage of Baidu's large search plus feed distribution scale.” Defendant
15   Li further noted that the Chinese government was exercising “tighter government scrutiny on content.”
16   Nevertheless, Defendant Li went on to tout the Company’s ability to screen content saying, “[W]e are
17   strengthening our vertical offerings such as health care and online literature, filtering out poor and
18   questionable content with Baidu AI.”
19          95.     On the same call, Defendant Li discussed the resignation of Baidu’s senior vice
20   president of Search, Xiang. In response to a question from a Citigroup analyst, Defendant Li revealed
21   that Xiang, who had also previously led sales in Baidu’s Search business, left the company for
22   "personal reasons.” Xiang was one of five Baidu to executives to tender their resignation since April
23   2019, including vice president Wu Haifeng, vice president and sales manager Gu Guodong, and
24   executive director Sun Wenyu, all of whom held positions in Baidu’s Search division, as well as vice
25   president of government relations, Zhao Cheng.
26          96.     A May 24, 2019 Caixin article, titled “Baidu’s Management Reshuffle Taps Young
27   Blood After First Quarterly Loss in 15 Years[,]” noted that, Baidu faced its most significant reputation-
28   damaging crisis with Xiang as the Company’s head of search in 2016 when the Wei Zexi incident

      AMENDED CLASS ACTION COMPLAINT               29                         CASE No. 5:20-cv-2768-LHK-VKD
          Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 33 of 55




 1   occurred. See ¶¶ 65-68, supra. As reported by the Caixin article, “[t]hat scandal prompted Baidu to

 2   tighten control of medical advertising — a primary source of ad revenue — squeezing its bottom line.”

 3   In a report issued on May 3, 2016, Morningstar underscored the extent of the reputational damage,

 4   stating in relevant part: “[t]he public criticised [sic] Baidu’s revenue-oriented business model and its

 5   lack of control over medical and health-care related advertising. We think Baidu is facing a public

 6   reputational crisis, and its reputation in China has further deteriorated after a scandal related to selling

 7   management rights for a haemophilia [sic] forum in Baidu Post Bar early this year.” Moreover, in a

 8   May 2016 internal letter, Defendant Li emphasized the financial stakes of failing to adequately oversee

 9   its search results, stating in relevant part, “[i]f we lose our users’ support or fail to stick to our values,
10   Baidu will be only 30 days away from bankruptcy.”
11           97.     Xiang was replaced by Shen Dou, who previously oversaw “the development of Baidu
12   App, Haokan short video app and Baidu smart mini program.” After Xiang’s resignation in May 2019,
13   Defendant Li and his wife, Dongmin “Melissa” Ma, who also serves as special assistant to the
14   Company’s CEO, oversaw sales in Baidu’s Mobile Ecology Group (i.e., Search and Feed) until June
15   3, 2019 when the Company rehired one of its founding members, Shi Youcai.
16           98.     Around this same time, the Shanghai Administration for Market Regulations
17   (“Shanghai SAMR”) received a consumer complaint about Baidu from a consumer who purchased an
18   item from a Baidu Feed ad, which turned out to be a scam. The Baidu advertising design department
19   created the fraudulent Baidu Feed in-feed ad and though it was reviewed by the content production
20   and review department, the problematic content was published nevertheless, likely due to sales
21   pressure from the marketing department.
22           99.     Defendants knew or were reckless in not knowing that Defendant Li’s statement touting
23   Baidu’s ability to filter content (highlighted in ¶ 94 supra) was materially false and misleading when
24   made because it: (a) conveyed the false impression that Baidu was able to effectively filter out poor
25   and questionable content; and (b) omitted that: (i) Baidu’s protocols for monitoring illicit content were
26   critically inadequate, and as a result, Baidu’s products were not complying with PRC laws and
27   regulatory requirements; (ii) Defendants had repeatedly – and as recently as January 3, 2019 – been
28   investigated by the CAC based on their inability or unwillingness to filter questionable content; (iii)

      AMENDED CLASS ACTION COMPLAINT                 30                          CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 34 of 55




 1   the Individual Defendants’ close ties to Communist Party officials and the CAC meant that they would

 2   have received advanced notice about their lack of compliance; (iv) Defendants’ purposeful disregard

 3   of content review standards and night-time publications of questionable content in the name of hitting

 4   sales targets; and (v) Baidu’s increased enablement of third-party posting meant that they were

 5   incapable of adequately supervising content as required by PRC laws and regulations.

 6          100.    Defendant Li’s knowledge of this inadequacy is further supported by his comment

 7   during the Company’s May 17, 2019 earnings call that: “our AI-power algorithms help male users on

 8   the Baidu platform find interesting content in the social commerce company’s Smart Mini Program,

 9   increasing a user group that has been historically underrepresented.”
10          101.    Responding to the Company’s May 16 and 17 disclosures, Jeffries Equity Research
11   China issued a report on May 19, 2019 noting that: “the magnitude of growth slowdown in Baidu Core
12   suggests exacerbated pricing pressure under macro challenges and intensifying competition that will
13   likely persist throughout 2019.” The report went on to note, that one of the “key risks” Baidu was
14   facing was “[r]egulatory risks leading to ad clean-up in other verticals.” Similarly, on May 17, 2019,
15   UBS issued a report that it believed low earnings from online marketing services “suggests weak
16   advertising demand….” On this news, the price of Baidu’s ADSs declined from a closing price of
17   $128.31 on May 17, 2019 to $117.55 on May 20, 2019 - a decline of an additional $10.76 and a drop
18   of approximately 8.39%.
19          102.    Had the Company revealed the full extent of its continued inability and/or
20   unwillingness to comply with PRC law, and related risks to future online marketing revenues, the
21   decline in the Company’s ADS price would have been larger.
22                  3.     June 19, 2019 Report
23          103.    On June 19, 2019, the Company issued a report in Chinese, titled “Baidu released its

24   monthly information security governance report, cracking down on 3.4 billion pieces of harmful

25   information such as pornography and gambling in May.” The report stated, in part, that “Baidu search

26   has cleaned up more than 2 billion pieces of harmful information that is mainly harmful to social

27   security and other illegal categories. A total of more than 8,000 groups of search terms including

28

      AMENDED CLASS ACTION COMPLAINT             31                          CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 35 of 55




 1   pornography, gambling, drugs, etc. were cleaned up, and more than 500,000 harmful links were

 2   cleaned up.”

 3          104.    Though it specifically related to Baidu’s ability to filter content, the report failed to

 4   disclose that the CAC acted against Baidu just a week earlier on June 12, 2019 when it ordered Baidu

 5   to immediately rectify serious network ecology problems stemming from the company’s

 6   advertisements. The ads featured click-bait headlines, like “Shanghai housing prices plummet” or

 7   “Female North Korean soldiers don’t wear underwear” as well as tempting, sexual photos, explicit

 8   text, and tempting but misleading low prices to induce users to click through; however, when users

 9   clicked-through, they were directed to Baidu’s information flow advertainment (i.e., entertainment
10   that incorporates elements of advertising). Noting that this was not the first time that Baidu’s “behavior
11   in the search field … put the company’s interest above social interests[,]” the CAC Shanghai branch
12   condemned Baidu for disregarding “social order and morality” and internet regulations in order to
13   attract users. The regulator required Baidu to “understand the problem at its roots, to rectify the issues
14   fundamentally, and remove such advertisements completely.”
15          105.    Defendants knew or were reckless in not knowing that the statements in ¶ 103, supra,
16   were materially false and misleading when made because they omitted that: (i) the Company’s current
17   protocols for filtering illicit content were critically inadequate, and as a result, Baidu’s products were
18   not complying with PRC regulatory requirements; (ii) Defendants’ purposeful disregard of content
19   review standards and night-time publications of questionable content to meet monthly sales targets;
20   (iii) Baidu’s increased enablement of third-party posting meant that they were incapable of adequately
21   supervising content as required by PRC laws and regulations; and (iv) Baidu was incapable of
22   managing or filtering even its own problematic content. Defendants’ June 19, 2019 report also failed
23   to disclose that the sanctions imposed by the CAC in June 2019 were instigated by a consumer
24   complaint based on a Baidu Feed advertisement, which was created and reviewed internally at Baidu,
25   when the product advertised turned out to be a scam. Further, Defendant Li was acutely aware of the
26   problematic advertising in the Company’s Mobile Ecology Division due to his role overseeing sales
27   after the resignation of Xiang.
28

      AMENDED CLASS ACTION COMPLAINT               32                         CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 36 of 55




 1                  4.      August 19, 2019 Press Release

 2          106.     On August 19, 2019, Baidu issued a press release announcing Baidu’s financial results

 3   for the second quarter fiscal year 2019 for the period ended June 30, 2019 (“2Q19”). The press release

 4   was filed with the SEC on Form 6-K on August 22, 2019. Defendant Yu signed the 2Q19 press release.

 5   The 2Q19 press release announced that as of June 2019 Baidu’s Baijiahao consisted of 2.2 million

 6   publisher accounts “enable[ed] influencers and media firms to not only share their information on

 7   Baidu’s newsfeed and short video apps but also make their information fully searchable.” The 2Q19

 8   press release went on to note that “Baidu continues to improve the user experience on its platform with

 9   Baidu AI, to identify and filter out low-quality, offensive and inappropriate ads and other content. In

10   the first half of 2019, Baidu’s AI filtered over one billion misleading, low-quality ad materials and

11   tens of billions of offensive, inappropriate images, texts, videos, and weblinks.” Though Baidu

12   boasted about the ability of its AI to monitor for illicit content and more specifically low-quality ads,

13   it misleadingly omitted the June 2019 enforcement action taken by the CAC.

14          107.    Defendants either knew or deliberately disregarded that the statement in ¶ 106, supra

15   was materially false and misleading when made because it omitted that: (i) the Company’s current

16   protocols for filtering illicit content were critically inadequate, and as a result, Baidu’s products were

17   not complying with PRC laws and regulatory requirements; (ii) Defendants’ purposeful disregard of

18   content review standards and night-time publications of questionable content in order to meet monthly

19   sales targets; (iii) Baidu’s increased enablement of third-party posting meant that they were incapable

20   of adequately supervising content as required by PRC laws and regulations; and (iv) Baidu was

21   incapable of managing or filtering even its own problematic content. Defendants’ 2Q19 press release

22   also failed to disclose that the sanctions imposed by the CAC in June of 2019 were instigated by a

23   consumer complaint based on a Baidu Feed advertisement, which was created and reviewed internally

24   at Baidu, when the product advertised turned out to be a scam. Further, Defendant Li was acutely

25   aware that the Company faced sanctions as recently as June 2019 for problematic low-quality,

26   offensive and inappropriate ads due to his role overseeing sales in the Company’s Mobile Ecology

27   Division after the resignation of Xiang.

28

      AMENDED CLASS ACTION COMPLAINT               33                         CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 37 of 55




 1          108.    On August 20, 2019, UBS Global research issued a report observing that “cost control

 2   softened the blow from weak ad revenues” and cautioning, “we still see macro, regulation and

 3   competition headwinds in both Baidu Core and iQiyi beyond the healthcare vertical.” A “pivotal

 4   question” identified by UBS was whether Baidu could maintain advertising market share over the next

 5   three years. UBS’s answer to this question was “Unlikely. We are conservative on 2019 ad revenue

 6   due to market-wide macro and regulatory uncertainty, healthcare search result changes for Baidu,

 7   and importantly competition.”

 8          109.    On this news, Baidu’s ADS stock price increased from a closing price of $96.70 on

 9   August 16, 2019, to a closing price of $104.22 on August 19, 2019 on massive trading volume. Baidu’s
10   ADS share price continued to climb on August 20, 2019, closing at $108.72, on even larger trading
11   volume. By omitting the CAC June 2019 enforcement action from its 2Q19 press release, Baidu sought
12   to downplay the likelihood of further government interference with their operations. The Company’s
13   share price increases on August 19 and 20, 2019 were due to the Company’s failure to disclose their
14   continued inability and/or unwillingness to comply with PRC law.
15                  5.     February 14, 2020 Annual Governance Report and
                           February 28, 2020 Earnings Call
16
            110.    In early 2020, Baidu fired its senior content reviewer who was responsible for
17
     overseeing over two-thousand content reviewers. The replacement senior manager failed to coordinate
18
     with regulatory authorities, and thus heightened the risk of publication of non-compliant content and
19
     sanctions by regulatory authorities. On February 5, 2020, the CAC “had a talk” with Baidu for lax
20
     management that allowed the publication of short videos and the illegal release of coronavirus related
21
     news, designed to create panic, in violation of CAC regulations. The regulator ordered Baidu to “stop
22
     actions violating laws and regulations, and conduct deep rectification.”
23
            111.    On February 8, 2020 the Motley Fool published an article, “The 4 Biggest Risks Facing
24
     Baidu’s Stock,” in which it reported that “the unpredictable nature of [the CAC] crackdowns is a
25
     volatile headwind for Baidu, and it forces the search giant to hire more censors and tighten up its own
26
     algorithms” and that “the government’s actions could dent Baidu’s revenue growth and cause its
27
     operating expenses to rise.” The article went on to identify mounting competition from Tencent,
28

      AMENDED CLASS ACTION COMPLAINT              34                        CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 38 of 55




 1   Alibaba, and ByteDance, which in the last year “replaced Baidu as the second-largest digital

 2   advertising platform in China after Alibaba.”

 3          112.    The following week, on February 14, 2020, Baidu released its annual governance report

 4   for 2019, informing the Chinese regulators and netizens as to the actions taken by the Company to

 5   handle illegal content. In doing so, the Company stated that it had removed over 53 billion pieces of

 6   content with over half of them relating to pornography; it did not, however, disclose the CAC’s recent

 7   actions against the Company.

 8          113.    On February 28, 2020, the Company hosted a call to discuss its Fourth Quarter and Full

 9   Year 2019 earnings. During this call, Defendant Li described how:
10                  While the near-term impact on the business has been negative, as many of
                    our top industries, such as travel, real estate, auto, healthcare and
11                  franchising, suffer from reduced offline activities, the side effect is that
12                  people are staying home more, and they have the opportunity to get to know
                    Baidu's products and services better. For example, we are seeing new highs
13                  in Baidu App DAUs and time spent on Xiaodu smart speakers. Search
                    queries on coronavirus exceeded 1 billion during the Chinese New Year,
14                  as users came to Baidu for fact-checking and finding more reliable
                    information.
15

16          114.    Defendant Yu explained that: “[m]arketing services in the fourth quarter saw strength

17   from retail e-commerce, gaming, and services sectors, offset by softness from financial services,

18   healthcare, franchising and auto sectors.” Describing the Company’s experience thus far in 2020,

19   Defendant Yu stated that: “[a]s a result of the coronavirus outbreak, the Chinese New Year golden

20   week that was originally scheduled to end on January 30, was extended by a week in Beijing. And in

21   some regions in China, the holidays were extended even longer. […] Consequently, the rebound for

22   online marketing after Chinese New Year has been slow this year. […] As Robin mentioned, a big

23   portion of our marketing services is dependent on offline activities, and we expect these sectors to see

24   negative growth this quarter.”

25          115.    During the same call, Defendant Li touted Baijiahao’s increasing value as it

26   accumulated more publishers and users, stating in relevant part, “[a]s more content providers with

27   original content join Baidu’s Baijiahao (BJH) publisher platform, user engagement on Baidu Feed is

28

      AMENDED CLASS ACTION COMPLAINT              35                        CASE No. 5:20-cv-2768-LHK-VKD
            Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 39 of 55




 1   growing and the network effect is taking shape.” 8 Defendant Li further emphasized the dramatic

 2   increase in publishers contributing content to the Baidu’s mobile ecosystem, stating in relevant part,

 3                    Baijiahao now hosts over 2.6 million publisher accounts. That’s up 38%
                      year-over-year. The increasing scale and media influence of Baidu App is
 4                    drawing more original content creators to Baidu’s content ecosystem. In
                      December, the number of publishers providing original content grew 116%,
 5
                      while original content pieces grew more than threefold year-over-year.
 6
              116.    Later in the call, Citigroup analyst Alicia Yap asked Defendants whether the Company
 7
     anticipated the surge in medical queries to translate to increased advertising revenue opportunities in
 8
     the future. In responding, Defendant Yu misleadingly described Baidu’s Feed as a venue for accurate
 9
     information:
10
                      You also know that when you have a lot of feeds and so forth, you have
11                    things, what they call fake news. So what people want to do when these
                      things impact people's health, impact people's lives, they want a place where
12                    they can go and have information that's more authoritative, that's more
13                    reliable. And that's why you're seeing people come to Baidu during this
                      time, to search, to get their information, to make sure that this is correct.
14                    So I think we talked about a lot of things we're doing with healthcare. But I
                      think when this is over, it's not just going to be focused on healthcare
15                    advertisers, but more broadly, the users are going to come here because
                      this is where they can verify more reliable information. As a result, that
16
                      overall traffic growth is probably going to spill to other sectors for our
17                    advertisers.

18            117.    Defendants knew or were reckless in not knowing that the statements in ¶¶ 112-116,

19   supra were materially false and misleading when made because they: (a) falsely conveyed that Baidu’s

20   post-Chinese New Year’s “rebound” in marketing revenue was slow entirely due to the Covid-19

21   pandemic; (b) falsely conveyed that Baidu effectively filtered poor and questionable content to give

22   users “reliable information”; and (c) materially omitted that: (i) the Company’s current protocols for

23   monitoring illicit content were critically inadequate, and that Baidu’s products were not complying

24   with PRC regulatory requirements because they allowed the publication of short videos and the illegal

25   release of coronavirus related news; (ii) Defendants had repeatedly – and as recently February 5, 2020

26   (three weeks prior) – been investigated by the CAC based on their inability to filter questionable

27
     8
28     The network effect is an economic principle wherein the value of a product or service increases
     according to the number of users.
         AMENDED CLASS ACTION COMPLAINT             36                        CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 40 of 55




 1   content; (iii) in early 2020, Baidu fired a senior content manager who had supervised 90% of the 2,700

 2   content reviewers at the time, replacing him with an ineffective senior manager that did not coordinate

 3   with regulatory authorities, risking publication of non-compliant materials and sanctions by regulatory

 4   authorities; (iv) Baidu’s expansion into the mobile marketplace and increased allowance of third-party

 5   posting meant that they were not capable of adequately supervising content as required by PRC laws

 6   and regulations; and (v) the Company faced a heightened risk of sanctions because of the content

 7   review team’s failure to maintain a process for keeping reviewers informed of content deemed

 8   objectionable by the government, which resulted in the use of outdated keyword blacklists. Moreover,

 9   Baidu’s marketing revenue stream was materially threatened by the possibility of sanctions since the
10   Company could not earn revenue from nonoperational websites and apps.
11                  6.     March 13, 2020 2019 Annual Report
12          118.    On March 10, 2020 the South China Morning Post (“SCMP”) published an article

13   titled, “People are searching for porn while stuck at home during the coronavirus: Porn-related

14   keyword searches surge on Baidu, China’s largest search engine.” While the Company “declined to

15   comment on the spike of porn-related searches,” it reiterated that “it removed more than 53 billion

16   pieces of harmful information last year, and nearly half of the removals were related to porn.”

17          119.    On March 13, 2020, the Company filed its 2019 Annual Report. Defendant Li signed

18   the 2019 Annual Report, and the Individual Defendants signed the 2019 Annual Report’s SOX

19   Certifications. The 2019 Annual Report identified several Risk Factors that could cause the

20   Company’s operating results to vary between quarters, stating in relevant part:

21                  Any of the risk factors listed in this ‘Risk Factors’ section, and in particular
                    the following factors, could cause our results of operations to fluctuate from
22                  quarter to quarter … PRC regulations or government actions pertaining to
                    activities on the internet, including various forms of entertainment, online
23                  payment and activities otherwise affecting our online marketing customers,
                    and those relating to the products and services we provide[.]
24

25          120.    The 2019 Annual Report included purported risk disclosures, such as: “[r]egulation and

26   censorship of information disseminated over the internet in China may adversely affect our business,

27   and subject us to liability for information displayed on or linked to our websites, mobile apps, Smart

28

      AMENDED CLASS ACTION COMPLAINT               37                         CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 41 of 55




 1   Mini Program or Managed Page and negative publicity in international media.” The 2019 Annual

 2   Report went on to state:

 3                  Although we attempt to monitor the content in our search results, mobile
                    apps, online communities such as Baidu Post, and Smart Mini Programs and
 4                  Managed Page, we are not able to control or restrict the content of other
                    internet content providers linked to or accessible through our websites,
 5
                    mobile apps, or content generated or placed on our Baidu Post message
 6                  boards, mini programs, Managed Page, or our other online communities by
                    our users. To the extent that PRC regulatory authorities find any content
 7                  displayed on our websites or mobile apps illegal, they may require us to
                    limit or eliminate the dissemination of such information on our websites or
 8                  mobile apps. To the extent that PRC regulatory authorities find any content
 9                  displayed on our websites or mobile apps objectionable, they may suggest
                    that we limit or eliminate the dissemination of such information on our
10                  websites or mobile apps. If third-party websites linked to or accessible
                    through our websites or mini programs accessible through our mobile apps
11                  conduct unlawful activities such as online gambling, PRC regulatory
12                  authorities may require us to report such unlawful activities to relevant
                    authorities and to remove the links to such websites or mobile apps, or they
13                  may suspend or shut down the operation of these third-party websites. PRC
                    regulatory authorities may also temporarily block access to certain websites
14                  or mobile apps for a period of time for reasons beyond our control. Any of
                    these actions may reduce our user traffic and adversely affect our business.
15
                    In addition, we have been and may be subject to penalties in the future
16                  for violations of those regulations arising from information displayed on
                    or linked to our websites or mobile apps, including a suspension or
17                  shutdown of our online operations.
18          121.    The purported risk disclosures highlighted in ¶¶ 119-120, supra, were materially false
19   and misleading when made because they: (a) conveyed that prior enforcement actions were immaterial
20   and that the future risk was abstract; and (b) further omitted that: (i) in February 2020, Baidu fired a
21   senior content manager who supervised 90% of the 2,700 content reviewers at the time, replacing him
22   with an ineffective senior manager that did not coordinate with regulatory authorities, risking
23   publication of non-compliant materials and sanctions by regulatory authorities; (ii) Defendants’
24   purposeful disregard of content review standards and night-time publications of questionable content
25   in order to meet monthly sales targets; (iii) Baidu’s expansion into the mobile marketplace and
26   increased third-party posting meant that they were incapable of adequately supervising content as
27   required by PRC laws and regulations; and (iv) loopholes in the registration management of publisher
28   accounts led some users who were dissatisfied with certain state policies to register their accounts and

      AMENDED CLASS ACTION COMPLAINT              38                        CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 42 of 55




 1   publish articles that were unfavorable to regulators, such as controversial opinions on the US-China

 2   trade war. One of the loopholes was that their real-name authentication and facial recognition software

 3   were subject to tampering, allowing users to publish under others user’s names.

 4          122.    Defendants knew or were reckless in not knowing that the purported risk disclosures

 5   were also materially false and misleading because at the time the hypothetical risk of future penalties

 6   was a present reality as Defendants misleadingly omitted that they were summoned by the CAC just

 7   three weeks earlier based on their inability to filter questionable content. Further, Defendants knew,

 8   or were reckless in not knowing, that the Company was at heightened risk for sanctions because of the

 9   content review team’s failure to maintain a process for keeping reviewers informed of content deemed
10   objectionable by the government, which resulted in the use of outdated keyword blacklists. Moreover,
11   Baidu’s marketing revenue stream was materially threatened by the possibility of sanctions since the
12   Company could not earn revenue from nonoperational websites and apps.
13          123.    The 2019 Annual Report further stated that, “[w]e only have contractual control over
14   our websites.” The statement, that “[w]e only have contractual control over our websites” is false and
15   misleading because Baidu both generated content through its advertising department and monitored
16   content via a dual system of artificial intelligence and human content reviewers. In other words, Baidu
17   can and did exercise control over websites, if not directly then through their wholly owned
18   subsidiaries. The 2019 Annual Report also contained the following statement:
19                  In the opinion of Han Kun Law Offices, our PRC legal counsel, (i) the
                    ownership structure relating to our consolidated affiliated entities complies
20                  with current PRC laws and regulations; (ii) subject to the disclosure and
21                  risks disclosed under “Item 3.D. Key Information—Risk Factors—Risks
                    Related to Our Corporate Structure,” “—Risks Related to Doing Business
22                  in China” and “—Regulations,” our contractual arrangements with our
                    consolidated affiliated entities and the nominee shareholders are valid and
23                  binding on all parties to these arrangements and do not violate current PRC
                    laws or regulations; and (iii) subject to the disclosure and risks disclosed
24
                    under “Item 3.D. Key Information—Risk Factors—Risks Related to Our
25                  Corporate Structure,” “—Risks Related to Doing Business in China” and
                    “—Regulations,” the business operations of our consolidated affiliated
26                  entities, as described herein, comply with current PRC laws and
                    regulations in all material respects.
27
            124.    Defendants knew or were reckless in not knowing that the statement that Baidu’s
28
     business operations “comply with current PRC laws and regulations in all material respects” was
      AMENDED CLASS ACTION COMPLAINT          39                     CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 43 of 55




 1   materially false and misleading when made because it: (a) falsely conveyed that the Company

 2   complied with PRC law; and (b) omitted that: (i) the Company’s current protocols for monitoring

 3   illicit content were critically deficient, and as a result, Baidu’s products were not complying with PRC

 4   regulatory requirements; (ii) Defendants had repeatedly – and as recently February 5, 2020 (three

 5   weeks prior) – been investigated by the CAC based on their inability to filter questionable content;

 6   (iii) the Individual Defendants’ close ties to Communist Party officials and the CAC meant that they

 7   would have received advanced notice about their lack of compliance; (iv) Defendants’ purposeful

 8   disregard of content review standards and night-time publications of questionable content in the name

 9   of hitting sales targets; and (v) Baidu’s expansion into the mobile marketplace and increased allowance
10   of third-party posting meant that they were not capable of adequately supervising content as required
11   by PRC laws and regulations.
12          125.    The 2019 Annual Report included the following language about the regulations
13   introduced by Chinese authorities in December of 2019:
14                  At the end of 2019, the CAC issued the Provisions on the Management of
                    Network Information Content Ecology, or the CAC Order No.5, which
15                  became effective on March 1, 2020, to further strengthen the regulation and
16                  management of network information content. Pursuant to the CAC Order
                    No.5, each network information content service platform is required,
17                  among others, (i) not to disseminate any information prohibited by laws
                    and regulations, such as information jeopardizing national security; (ii)
18                  to strengthen the examination of advertisements published on such network
                    information content service platform; (iii) to promulgate management rules
19
                    and platform convention and improve user agreement, such that such
20                  network information content service platform could clarify users’ rights and
                    obligation sand perform management responsibilities required by laws,
21                  regulations, rules and convention; (iv) to establish convenient means for
                    complaints and reports; and (v) to prepare annual work report regarding its
22                  management of network information content ecology. In addition, a
23                  network information content service platform must not, among others, (i)
                    utilize new technologies such as deep-learning and virtual reality to
24                  engage in activities prohibited by laws and regulations; (ii) engage in
                    online traffic fraud, malicious traffic rerouting and other activities related
25                  to fraudulent account, illegal transaction account or maneuver of users’
                    account; or (iii) infringe a third party’s legitimate rights or seek illegal
26
                    interests by way of interfering with information display.
27
            126.    Defendants knew or were reckless in not knowing that the purported risk disclosure
28
     about the December 2019 regulations was materially false and misleading when made because it
      AMENDED CLASS ACTION COMPLAINT              40                         CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 44 of 55




 1   omitted that the Company could not ensure that its products did: (i) “not … disseminate any

 2   information prohibited by laws and regulations”; or (ii) “utilize new technologies such as deep-

 3   learning and virtual reality to engage in activities prohibited by laws and regulations.” Additionally,

 4   the purported risk disclosure was false and misleading because loopholes in the registration

 5   management of publisher accounts and more specifically, their real-name authentication and facial

 6   recognition software allowed users to publish problematic content under others’ names in violation of

 7   PRC regulations.

 8          127.    The highlighted statements referenced in ¶¶ 119-120, 123, and 125, supra, were

 9   materially false and misleading when made because Defendants failed to disclose material adverse
10   facts about the Company’s business and operations, including that: (i) Baidu’s Feed services were not
11   in compliance with applicable PRC regulatory standards; (ii) the Company faced a heightened risk of
12   regulatory enforcement, including removal or suspension of certain Baidu services and products in
13   light of the newly promulgated December 2019 regulations, due to the foregoing noncompliance; (iii)
14   Chinese regulatory officials had found Baidu non-compliant on at least three occasions in 2019 and
15   2020, before and during the class period; and (iv) accordingly, the Company’s revenues derived from
16   its online marketing services were adversely affected.
17          128.    On this news, Baidu’s ADS share price declined from a closing price of $100.29 on
18   March 13, 2020 to a closing price of $89.68 on March 16, 2020; a decline of $10.61 and a share price
19   drop of approximately 10.6%. On March 31, 2020, while the Company’s securities remained
20   artificially inflated, Baidu announced that it filed a prospectus with the SEC for the purpose of selling
21   senior notes. On April 2, 2020, Baidu “announced the pricing of its public offering of US$1.0 billion
22   aggregate principal amount of its notes … consist[ing] of US $600 million of 3.075% notes due 2025

23   and US$400 million of 3.425% notes due 2030.” The Company anticipated “receiv[ing] net proceeds

24   … of approximately US$0.99 billion[.]”

25          129.    After the close of trading on April 7, 2020, the CAC publicly announced that it had

26   ordered the Beijing Municipal Information Office to “seriously interview the person in charge of Baidu

27   Company in response to serious violations of multiple channels on Baidu App and demanded that the

28   violations be stopped immediately.” The CAC further ordered the suspension of several Baidu

      AMENDED CLASS ACTION COMPLAINT               41                        CASE No. 5:20-cv-2768-LHK-VKD
           Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 45 of 55




 1   channels starting the morning of April 8, 2020 to “clean up illegal content and carry out in-depth

 2   rectification.” The CAC’s actions were reported in U.S. media outlets after market close on April 7,

 3   2020. In an article published that same night, Reuters reported that China’s powerful internet operator,

 4   the CAC, found that Baidu’s content review was “not ‘strict’” and “ha[d] exerted bad influence to the

 5   society.” Baidu was further ordered “to clean up improper information and halt the spread of ‘low-

 6   brow content.’” On this news, Baidu’s share price fell $4.46 per share, losing over 4% of its value, to

 7   close at $97.33 per share on April 8, 2020, on massive trading volume of over 10 million shares traded,

 8   damaging investors and ending the Class Period.

 9   VI.     LOSS CAUSATION
10           130.   Throughout the Class Period, Baidu improperly touted the Company’s products while
11   concealing its inability and/or unwillingness to comply with PRC laws and regulations, and the
12   devastating effects of non-compliance might have on its future market revenues, as was seen following
13   the 2016 Wei Zexi incident. Defendants’ misleading statements and omissions artificially inflated the
14   price of Baidu’s securities, including ADSs. When Defendants’ prior misrepresentations and
15   fraudulent conduct were revealed and became apparent to investors, the inflated price of Baidu
16   securities was eliminated. As a result of their purchases of Baidu securities, during the Class Period,
17   Plaintiff and other members of the Class suffered economic losses, i.e., damages under the federal
18   securities laws.
19           131.   At all relevant times, the material misrepresentations and omissions alleged in this
20   Complaint directly or proximately caused or were a substantial contributing cause of the damages
21   sustained by Plaintiff and other members of the Class. The timing of Baidu’s securities price decline
22   negates any inference that the losses suffered by Plaintiff and other members of the Class were caused
23   by changed market conditions, macroeconomic or industry factors, or even Company-specific facts
24   unrelated to Defendants’ fraudulent conduct. As described herein, during the Class Period, Defendants
25   made or caused to be made a series of materially false or misleading statements about Baidu’s
26   operations and compliance, and inability and/or unwillingness to comply with PRC law. These
27   material misstatements and omissions had the cause and effect of creating in the market an
28   unrealistically positive assessment of Baidu, its operations, its compliance, and its ability to comply

      AMENDED CLASS ACTION COMPLAINT              42                        CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 46 of 55




 1   with PRC law, thus causing the Company’s securities to be overvalued and artificially inflated at all

 2   relevant times. Defendants’ materially false and misleading statements during the Class Period caused

 3   Plaintiffs and other members of the Class to purchase the Company’s securities at artificially inflated

 4   prices, thus causing the damages complained of herein.

 5          132.    On April 7, 2020, the CAC instructed the Beijing Municipal Information Office to

 6   “seriously interview the person in charge of Baidu Company in response to serious violations of

 7   multiple channels on Baidu App and demanded that the violations be stopped immediately.” The CAC

 8   further ordered that several Baidu channels to be suspended starting the morning of April 8, 2020 to

 9   “clean up illegal content and carry out in-depth rectification.”
10          133.    According to the CAC:
11                  The relevant person in charge of the Beijing Internet Information Office
                    pointed out that Baidu App violates relevant national Internet laws,
12                  regulations and management requirements, is ineffective in implementing
13                  the main responsibility, disseminates a large number of vulgar and vulgar
                    information, publishes intensively ‘Third Party’ articles, public account
14                  registration management and content review are not strict, Dissemination
                    order and ecological problems are prominent, and the social impact is bad.
15
                    The person in charge of Baidu said that it will strictly implement
16                  management requirements, earnestly perform the main responsibility, carry
17                  out comprehensive rectification of violations, suspend relevant channel
                    updates, close illegal accounts, and seriously deal with those responsible.
18                  At the same time, strengthen internal management and improve the
                    information security management mechanism to ensure that similar
19                  problems do not occur again.
20          134.    The CAC’s actions were reported by U.S. media outlets after market close on April 7,
21   2020. The Company did not indicate how long it anticipated the suspension to last or the estimated
22   amount by which revenue would be impacted. While the length of suspensions was not disclosed by
23   the CAC or Baidu, Morgan Stanley analysts anticipated in an April 8, 2020 analyst report titled
24   “Thoughts on Suspension of Baidu App Recommendation Feed Updates” that the suspension could
25   last anywhere between one week to a month based on similar regulatory incidents involving Baidu’s
26   peers. Similarly, Oppenheimer analysts speculated in an intraday report titled “Thoughts on Channel
27   Suspension in Baidu App” that Baidu’s Feed services could be suspended for one to four weeks and
28   would have a one to four percent impact on Baidu’s second quarter fiscal year 2020 Core revenue

      AMENDED CLASS ACTION COMPLAINT               43                       CASE No. 5:20-cv-2768-LHK-VKD
            Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 47 of 55




 1   (between approximately $28.5 and $114 million based on Baidu Core’s Second Quarter 2019 earnings

 2   (as reported in Baidu’s Report filed with the SEC on Form 6-K on August 22, 2019)).

 3            135.   On this news, Baidu’s share price fell $4.46 per share, losing 4% of its value, to close

 4   at $97.33 per share on April 8, 2020, on massive trading volume, damaging investors. During this

 5   same period, the NASDAQ Global Select Market Composite Index increased by 2.54%.

 6            136.   The decline in Baidu’s ADS price following the April 7, 2020 disclosure event was an

 7   obvious and direct result of the market learning new information about the extent to which the

 8   Company did not, and was not able to, comply with PRC law; as the sanctions jeopardized the

 9   Company’s ability to earn revenue through online marketing. On April 9, 2019, Baidu issued a public
10   statement confirming that the Company “has suspended updating its content on certain newsfeeds
11   channels within Baidu App and conduct maintenance, beginning from April 8, 2020.” The statement
12   went on to say:
13                   The Company expects that the suspension may have impact on the
                     marketing services revenue related to the suspended channels.
14
                     The Company will undertake additional measures to fully comply with the
15
                     directives of the regulators, including enhancing its monitoring and
16                   management over its platform, strengthening the quality and integrity of
                     content on its platform, and continuing to improve its business practices to
17                   provide better services to users.
18            137.   On information and belief, this statement was the first time during the Class Period that
19   the Company admitted that the Company’s inability to comply with PRC law might impact its
20   marketing revenue.
21   VII.     RELEVANT POST-CLASS PERIOD EVENTS
22            138.   On April 11, 2020 the Motley Fool published an article, “Baidu Gets Bludgeoned by
23   China’s Censors Again,” in which it reported that “the government-mandated suspension of ‘certain’
24   newsfeed channels within the app could throttle its growth in users and ad revenue. That slowdown
25   might cause Baidu to lose ground to popular news apps like ByteDance’s Toutiao or Tencent News,
26   which is tethered to WeChat.” Baidu’s news feeds resumed normal operations on April 24, 2020,
27   having been suspended for more than two weeks.
28

      AMENDED CLASS ACTION COMPLAINT               44                        CASE No. 5:20-cv-2768-LHK-VKD
            Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 48 of 55




 1            139.    On April 27, 2020 Oppenheimer issued a report estimating that the suspension had a

 2   “2-3% negative impact on 2Q Core revenue.” Similarly, on April 22, 2020 Barclays issued a report

 3   wherein they lowered their price target to $132 (from $150) based, in part, on “increasing uncertainty

 4   from government regulation, as multiple news feed channels of Baidu app remain suspended.”

 5            140.    On May 21, 2020, Reuters published an article titled “Exclusive: Baidu considers

 6   leaving the Nasdaq to boost its valuation – sources[,]” reporting that “Baidu [was] considering

 7   delisting from the U.S. Nasdaq and moving to an exchange closer to home to boost its valuation amid

 8   rising tension between the United States and China over investments.” Though Baidu declined to

 9   comment on the article, “[t]he [C]ompany pointed to comments by […] Li who told the state-
10   controlled China Daily […] that Baidu was paying close attention to the tighter U.S. scrutiny of
11   Chinese companies listed in the country.” 9 On August 14, 2020, at 9:15 EST, Baidu hosted an earnings
12   call to discuss Second Quarter 2020 results. During their prepared remarks, Defendants Li and Yu

13   avoided any mention of the CAC action or their suspension.

14            141.    During this call, one analyst, James Lee of Mizuho, asked specifically if the “Baidu

15   App DAU decline” was “due to suspension of your app” or “because more people [were] returning

16   back to work here?” In response, Defendant Yu avoided any mention of the suspension saying, “I

17   think the big differentiation between March and June is the fact that people were running about outside

18   of their house. And as a result they have probably less time spent on their app.”

19            142.    These post-Class Period events further demonstrate that the CAC’s sanctions had a

20   material impact on Baidu’s: (i) Second Quarter 2020 marketing revenue; and (ii) continued ability to

21   comply with PRC law and regulations.

22   VIII. CLASS ACTION ALLEGATIONS

23            143.    Plaintiff brings this matter as a class action pursuant to Rule 23 of the Federal Rules of

24   Civil Procedure on behalf of a Class of all persons and entities who purchased or otherwise acquired

25   Baidu securities between March 16, 2019, and April 7, 2020, inclusive. Excluded from the Class are

26   Defendants, directors, and officers of Baidu, as well as their families and affiliates.

27
     9
28          Julie Zhu and Zhang Yan, Exclusive: Baidu considers leaving the Nasdaq to boost its valuation
     – sources, Reuters (May 21, 2020).
         AMENDED CLASS ACTION COMPLAINT             45                         CASE No. 5:20-cv-2768-LHK-VKD
           Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 49 of 55




 1           144.    The members of the Class are so numerous that joinder of all members is impracticable.

 2   The disposition of their claims in a class action will provide substantial benefits to the parties and the

 3   Court. As of April 8, 2020, Baidu had more than 30 million ADSs outstanding, owned by hundreds if

 4   not thousands of persons.

 5           145.    There is a well-defined community of interest in the questions of law and fact involved

 6   in this case. Questions of law and fact common to the members of the Class which predominate over

 7   questions which may affect individual Class members include:

 8               (a) whether Defendants violated the Exchange Act;

 9               (b) whether Defendants omitted and/or misrepresented material facts;
10               (c) whether Defendants’ statements omitted material facts necessary in order to make the
11                   statements made, in light of the circumstances under which they were made, not
12                   misleading;
13               (d) whether Defendants knew or recklessly disregarded that their statements were false and
14                   misleading;
15               (e) whether the price of Baidu securities was artificially inflated during the Class Period;
16                   and
17               (f) the extent of damage sustained by Class members and the appropriate measure of
18                   damages.
19           146.    Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class
20   sustained damages from Defendants’ wrongful conduct alleged herein.
21           147.    Plaintiff will adequately protect the interests of the Class and has retained counsel who
22   are experienced in class action securities litigation and possess the necessary financial resources to
23   pursue this matter on behalf of the Class. Plaintiff has no interests that conflict with those of the Class.
24           148.    A class action is superior to other available methods for the fair and efficient
25   adjudication of this controversy.
26   IX.     APPLICABILITY OF PRESUMPTION OF RELIANCE
27           149.    As a result of the foregoing, the market for Baidu’s securities promptly digested current
28   information regarding Baidu from all publicly available sources and reflected such information in the

      AMENDED CLASS ACTION COMPLAINT                46                         CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 50 of 55




 1   prices of the stock. Under these circumstances, all purchasers of Baidu’s securities during the Class

 2   Period suffered similar injury through their purchase of Baidu’s securities at artificially inflated prices,

 3   and the Basic presumption of reliance applies.

 4          150.    Plaintiff and the putative Class are also entitled to the Affiliated Ute presumption of

 5   reliance due to Defendants’ failure to disclose material facts, inter alia, regarding the Cyberspace

 6   Administration of China’s interviews and investigations, information which Plaintiff would have

 7   wanted to know and would have caused investors to avoid purchasing shares of Baidu’s securities at

 8   the prices they traded at during the Class Period.

 9           151.    At all relevant times, there existed a substantial likelihood that the disclosure of the
10   omitted facts would have been viewed by a reasonable investor as having significantly altered the total
11   mix of information made available to Baidu’s shareholders. The Cyberspace Administration of
12   China’s interviews and investigations were also “hard information” that is and was at all relevant times
13   objectively verifiable.
14           152.    Plaintiff will rely upon the presumption of reliance established by the fraud-on-the-
15   market doctrine in that, among other things:
16              (a) the Defendants made public misrepresentations or failed to disclose material facts
17                  during the Class Period;
18              (b) the omissions and misrepresentations were material;
19              (c) the Company’s securities traded in efficient markets;
20              (d) the misrepresentations alleged herein would tend to induce a reasonable investor to
21                  misjudge the value of the Company’s securities;
22              (e) the Plaintiff and other members of the Class purchased Baidu’s securities between the
23                  time Defendants misrepresented or failed to disclose material facts and the time the true
24                  facts were disclosed, without knowledge of the misrepresented or omitted facts; and
25              (f) at all relevant times, the markets for Baidu’s securities were efficient for the following
26                  reasons, among others: (i) Baidu filed periodic public reports with the SEC; (ii) its
27                  shares traded on the NASDAQ – a presumptively efficient national exchange; and (iii)
28                  Baidu regularly communicated with public investors via established market

      AMENDED CLASS ACTION COMPLAINT                47                         CASE No. 5:20-cv-2768-LHK-VKD
          Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 51 of 55




 1                   communication mechanisms, including through regular disseminations of press

 2                   releases on the major news wire services and through other wide-ranging public

 3                   disclosures, such as communications with the financial press, securities analysts and

 4                   other similar reporting services. Plaintiff and the Class relied on the price of Baidu’s

 5                   securities, which reflected all the information in the market, including the

 6                   misstatements and material omissions by Defendants.

 7   X.     NO SAFE HARBOR

 8          153.     The statutory safe harbor provided for forward-looking statements under certain

 9   circumstances does not apply to any of the false statements pleaded in this Complaint. Many of the
10   specific statements pleaded herein were not identified as and were not “forward-looking statements”
11   when made. To the extent there were any forward-looking statements, there were no meaningful
12   cautionary statements identifying important factors that could cause actual results to differ materially
13   from those in the purportedly forward-looking statements.
14          154.     Alternatively, to the extent that the statutory safe harbor does apply to any forward-
15   looking statements pleaded herein, the Individual Defendants are liable for those false forward-looking
16   statements because at the time each of those forward-looking statements was made, the particular
17   speaker knew that the particular forward-looking statement was false, and/or the forward-looking
18   statement was authorized and/or approved by an executive officer of Baidu who knew that those
19   statements were false when made.
20                                              FIRST CLAIM
                             Violation of Section 10 (b) of the Exchange Act and
21                                  Rule 10b-5 Promulgated Thereunder
                                        (Against All the Defendants)
22

23          155.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully set

24   forth herein.

25          156.     During the Class Period, Defendants participated in the preparation and/or

26   disseminated or approved the false statements and omissions specified above, which they knew or

27   deliberately disregarded were misleading in that they contained misrepresentations and failed to

28

      AMENDED CLASS ACTION COMPLAINT               48                         CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 52 of 55




 1   disclose material facts necessary in order to make the statements made, in light of the circumstances

 2   under which they were made, not misleading.

 3          157.     Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in that they: (i)

 4   employed devices, schemes, and artifices to defraud; (ii) made untrue statements of material fact

 5   and/or omitted to state material facts necessary to make the statements not misleading; and (iii)

 6   engaged in acts, practices, and a course of business which operated as a fraud and deceit upon those

 7   who purchased or otherwise acquired Baidu ADSs during the Class Period.

 8          158.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of the

 9   market, they paid artificially inflated prices for Baidu securities, including ADSs. Plaintiff and the
10   Class would not have purchased Baidu’s ADSs at the price paid, or at all, if they had been aware that
11   the market prices had been artificially and falsely inflated by Defendants’ misleading statements and
12   material omissions.
13          159.     Baidu and the Individual Defendants, individually and together, had actual knowledge
14   of the misrepresentations and omissions of material fact set forth herein, or recklessly disregarded the
15   true facts that were available to them. Defendants’ misconduct was engaged in knowingly or with
16   reckless disregard for the truth, and for the purpose and effect of concealing Baidu’s true financial
17   condition from the investing public and supporting the artificially inflated price of Baidu’s ADSs.
18                                            SECOND CLAIM
                                Violation of Section 20(a) of the Exchange Act
19                                   (Against the Individual Defendants)
20          160.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully set
21   forth herein.
22          161.     The Individual Defendants acted as controlling persons of Baidu within the meaning of
23   Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions at the
24   Company, the Individual Defendants were provided with or had unlimited access to the fraudulent
25   SEC filings and other reports alleged by Plaintiff to be misleading both prior to and immediately after
26   their publication, and had the ability to prevent the issuance of these materials or cause them to be
27   corrected so as not to be misleading.
28

      AMENDED CLASS ACTION COMPLAINT               49                         CASE No. 5:20-cv-2768-LHK-VKD
            Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 53 of 55




 1            162.    By reason of such conduct, the Individual Defendants are liable pursuant to Section

 2   20(a) of the Exchange Act.

 3   XI.      PRAYER FOR RELIEF

 4            WHEREFORE, Plaintiff prays for relief and judgment, as follows:

 5            A.      Determining that this action is a proper class action pursuant to Rule 23(a) and (b)(3)

 6   of the Federal Rules of Civil Procedure on behalf of the Class as defined herein, and a certification of

 7   Plaintiff as class representatives pursuant to Rule 23 of the Federal Rules of Civil Procedure and

 8   appointment of Plaintiff’s counsel as Class Counsel;

 9            B.      Awarding compensatory and punitive damages in favor of Plaintiff and the other Class
10   members against all Defendants, jointly and severally, for all damages sustained as a result of
11   Defendants’ wrongdoing, in an amount proven at trial, including pre-judgment and post-judgment
12   interest thereon;
13            C.      Awarding Plaintiff and other members of the Class their costs and expenses in this
14   litigation, including reasonable attorneys’ fees and experts’ fees and other costs and disbursements;
15   and
16            D.      Awarding Plaintiff and the other Class members such other relief as this Court may
17   deem just and proper.
18   XII.     JURY DEMAND
19            Plaintiff hereby demands a trial by jury in this action of all issues so triable.
20
                                                              Respectfully submitted,
21
     Dated: September 18, 2020                                KAHN SWICK & FOTI, LLP
22

23                                                            By:    s/ Morgan M. Embleton
                                                              Morgan M. Embleton (admitted pro hac vice)
24                                                            Lewis S. Kahn (pro hac vice to be submitted)
                                                              Alexander L. Burns (admitted pro hac vice)
25                                                            Alayne K. Gobeille (admitted pro hac vice)
                                                              KAHN SWICK & FOTI, LLC
26
                                                              1100 Poydras Street, Suite 3200
27                                                            New Orleans, Louisiana 70163
                                                              Telephone: (504) 455-1400
28                                                            Facsimile: (504) 455-1498
                                                              morgan.embleton@ksfcounsel.com
      AMENDED CLASS ACTION COMPLAINT                 50                         CASE No. 5:20-cv-2768-LHK-VKD
         Case 5:20-cv-02768-LHK Document 41 Filed 09/18/20 Page 54 of 55




 1                                                        lewis.kahn@ksfcounsel.com
                                                          alexander.burns@ksfcounsel.com
 2                                                        alayne.gobeille@ksfcounsel.com
 3
                                                          -and-
 4
                                                          Ramzi Abadou (SBN 222567)
 5                                                        ramzi.abadou@ksfcounsel.com
                                                          KAHN SWICK & FOTI, LLP
 6                                                        912 Cole Street, # 251
                                                          San Francisco, California 94117
 7
                                                          Telephone: (415) 459-6900
 8                                                        Facsimile: (504) 455-1498

 9
                                                          Lead Counsel for Lead Plaintiff
10                                                        and the Putative Class
11

12

13                                     CERTIFICATE OF SERVICE
14          I hereby certify that on September 18, 2020, I electronically filed the foregoing with the Clerk
15   of the Court using the CM/ECF system which will send notification of such filing to the e-mail
16   addresses registered, as denoted on the attached Electronic Mail Notice List, and I hereby certify that
17   I have mailed the foregoing document or paper via the United States Postal Service to the non-
18   CM/ECF participants indicated on the attached Manual Notice List.
19

20                                                                 s/ Morgan M. Embleton
                                                                  MORGAN M. EMBLETON
21

22

23

24

25

26

27

28

      AMENDED CLASS ACTION COMPLAINT              51                        CASE No. 5:20-cv-2768-LHK-VKD
9/18/2020      Case 5:20-cv-02768-LHK Document 41        Filed 09/18/20 Page 55 of 55
                                                    CAND-ECF-

Mailing Information for a Case 5:20-cv-02768-LHK Ikeda v. Baidu, Inc. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Ramzi Abadou
      ramzi.abadou@ksfcounsel.com,Ashley.Errington@ksfcounsel.com

      Adam Marc Apton
      aapton@zlk.com

      Alexander Louis Burns
      alexander.burns@ksfcounsel.com

      Morgan Michelle Embleton
      Morgan.Embleton@ksfcounsel.com

      Alayne K Gobeille
      alayne.gobeille@ksfcounsel.com

      J Alexander Hood , II
      ahood@pomlaw.com,tcrockett@pomlaw.com,abarbosa@pomlaw.com

      Jeremy A. Lieberman
      jalieberman@pomlaw.com,tcrockett@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com,lpvega@pomlaw.com

      Virginia Faye Milstead
      virginia.milstead@skadden.com,nandi.berglund@skadden.com,dlmlclac@skadden.com

      Jennifer Pafiti
      jpafiti@pomlaw.com,jalieberman@pomlaw.com,ahood@pomlaw.com,egoodman@pomlaw.com,disaacson@pomlaw.com,ashmatkova@pomlaw.com,abarbosa@pomla

      Laurence Matthew Rosen
      lrosen@rosenlegal.com,larry.rosen@earthlink.net,lrosen@ecf.courtdrive.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
   (No manual recipients)




https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?960448976606041-L_1_0-1                                                                                                  1/1
